Exhibit 10.2

Execution Version

 

AMENDMENT NO. 4 TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of October 12, 2016 is entered into by and among Alkermes, Inc., a
corporation organized under the laws of the Commonwealth of Pennsylvania (the
“Borrower”), Alkermes plc, a company incorporated under the laws of the Republic
of Ireland (“Holdings”), Alkermes Pharma Ireland Limited, a private limited
company organized under the laws of the Republic of Ireland and a wholly-owned
indirect subsidiary of Holdings (“Intermediate Holdco”), Alkermes US Holdings,
Inc., a Delaware corporation and a wholly-owned indirect subsidiary of Holdings
(“Holdco”), each of the Guarantors listed on the signature pages hereto, Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the undersigned lenders (the “Term
Lenders”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1)WHEREAS, the Borrower, Holdings, Intermediate Holdco, Holdco, the Guarantors
party thereto, the Administrative Agent and Collateral Agent, Morgan Stanley
Senior Funding, Inc., Citigroup Global Markets, Inc. and JPMorgan Chase Bank,
N.A., as co-syndication agents, the several banks and other financial
institutions or entities from time to time party thereto and the other parties
from time to time party thereto entered into that certain Amended and Restated
Credit Agreement, initially dated as of September 16, 2011, as amended and
restated on September 25, 2012, as amended by that certain Amendment No. 2 on
February 14, 2013 and as amended by that certain Amendment No. 3 and Waiver on
May 22, 2013 (and as otherwise amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

(2)WHEREAS, the Borrower, Holdings, the other Loan Parties party thereto, the
undersigned Term Lenders and the Administrative Agent have agreed to amend the
Credit Agreement to extend the 2019 Term Loan Maturity Date of the 2019 Term
Facility to September 25, 2021 and to make certain amendments and other
modifications to the Credit Agreement, all as hereinafter set forth;

(3)WHEREAS, certain Lenders are prepared to become parties hereto for the
purpose of consenting to the amendments set forth in Section 1 below (such
Lenders, the “Consenting Lenders”, and each a “Consenting Lender”);

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement.



 

 

 

NYDOCS02/1101629.8

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

(a)The Credit Agreement is, effective as of the Effective Date (as defined
below), and subject to the satisfaction of the conditions precedent set forth in
Section 3, hereby amended to delete the struck text (indicated textually in the
same manner as the following example: struck text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the selected pages of the
Amended Credit Agreement attached as Annex A hereto, except that any Schedule,
Exhibit or other attachment to the Credit Agreement not amended pursuant to the
terms of this Amendment or otherwise included as part of said Annex A shall
remain in effect without any amendment or other modification thereto (other than
as provided in Section 3 below). 

(b)If any existing Lender declines or fails to consent to this Amendment by
returning an executed counterpart of this Amendment to the Administrative Agent
prior to the Consent Deadline (as defined below), then pursuant to and in
compliance with the terms of Sections 3.13 and 10.1 of the Credit Agreement,
such Lender may be replaced and its 2019 Term Loans purchased and assumed by an
assignee upon such assignee’s execution of this Amendment (which will also be
deemed to be the execution of an Assignment and Acceptance substantially in the
form of Exhibit A hereto, and the execution of this Amendment by the
Administrative Agent and the Borrower shall be deemed to be the consent of the
Administrative Agent and the Borrower (to the extent such consent is required
under the Credit Agreement) thereto) and payment by such assignee of the
purchase price required by Section 3.13 of the Credit Agreement.

SECTION 2.  Reference to and Effect on the Loan Documents.

(a)This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents, and on and after the Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “the First-Lien
Credit Agreement,” “the Amended and Restated Credit Agreement,” “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”).

(b)The Amended Credit Agreement, and the other Loan Documents are, and shall
continue to be, in full force and effect, and are hereby in all respects
ratified and confirmed.

(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d)Each of the Guarantors and Holdings hereby consents to the amendments to the
Credit Agreement effected hereby, and hereby confirms, acknowledges and agrees
that, (a) notwithstanding the effectiveness of this Amendment, the obligations
of such Guarantor contained in any of the Loan Documents to which it is a party
are, and shall remain, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the

 

NYDOCS02/1101629

-2-

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

Effective Date (as defined below), each reference in the Loan Documents to “the
Credit Agreement”, “the First-Lien Credit Agreement,” “the Amended and Restated
Credit Agreement,” “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Amended Credit Agreement, (b) the pledge and security
interest in the Collateral granted by it pursuant to the Security Documents to
which it is a party shall continue in full force and effect and (c) such pledge
and security interest in the Collateral granted by it pursuant to such Security
Documents shall continue to secure the Obligations purported to be secured
thereby, as amended or otherwise affected hereby.

SECTION 3.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date (the “Effective Date”) on which each of the following conditions
shall have been satisfied (or waived):

(a)Executed Counterparts of the Amendment.  The Administrative Agent (or its
counsel) shall have received counterparts to this Amendment, duly executed (or
written evidence reasonably satisfactory to the Administrative Agent that such
party has executed this Amendment) from (i) Holdings, the Borrower and the other
Loan Parties and (ii) (A) Consenting Lenders constituting the Required Lenders
under, and as defined in, the Credit Agreement (as determined as of the
Effective Date, immediately prior to giving effect to this Amendment) and (B)
any Lenders taking assignments of 2019 Term Loans pursuant to Section 1(b)
above, in each case prior to 12:00 p.m., New York City time, on Friday, October
7, 2016 (the “Consent Deadline”);

(b)Executed Counterparts of Foreign Law Documents.  The Administrative Agent (or
its counsel) shall have received fully executed copies of each of the Deed of
Confirmation in respect of the Irish law Debentures, the Confirmation and
Amendment Agreement in respect of the Luxembourg law share pledge agreement and
the Confirmation and Amendment Agreement in respect of Luxembourg law
receivables pledge, each in form and substance reasonably satisfactory to the
Administrative Agent;

(c)Expenses; Fees.  The Borrower and its Subsidiaries shall have paid all fees
due and payable on the Effective Date.  The Administrative Agent shall have
received all reasonable and documented out-of-pocket costs and expenses,
invoices for which have been submitted prior to the Effective Date, required to
be paid (including without limitation reasonable fees and disbursements of
Shearman & Sterling LLP, counsel to the Administrative Agent and the Lead
Arranger) under the Credit Agreement on or prior to the Effective Date; 

(d)No Default.  Immediately prior to and after giving effect to this Amendment,
no event shall have occurred and be continuing that would constitute a Default
or Event of Default under the Credit Agreement;

(e)Representations and Warranties.  After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of the Effective Date as if made on and as of such date
(except (i) to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all

 

NYDOCS02/1101629

-3-

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

respects where qualified by materiality or Material Adverse Effect) on and as of
such specific date and (ii) in the case of the representations and warranties
made pursuant to Sections 4.15, 4.19 and 4.24 of the Credit Agreement (including
in connection with the representations and warranties made pursuant to Section
4.1 of the Guarantee and Collateral Agreement) and Sections 4.5, 4.7, 4.10, 4.11
and 4.12 of the Guarantee and Collateral Agreement, such representations and
warranties shall be true and correct in all material respects (or in all
respects where qualified by materiality or Material Adverse Effect) on and as of
the Restatement Effective Date);

(f)Closing Certificate.  The Administrative Agent shall have received a
certificate, dated as of the Effective Date, signed by a Responsible Officer of
the Borrower certifying as to compliance with the conditions precedent set forth
in clauses (d) and (e) of this Section 3;

(g)Corporate Deliverables.  The Administrative Agent shall have received (i)
copies of the Organizational Documents of each Loan Party (including each
amendment, supplement or other modification thereto) certified as of a date
reasonably near the Effective Date as being a true, correct and complete copy
thereof by the Secretary of State (or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized), if any or by a
manager of such Loan Party, (ii) a certified copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the board
of directors, other managers or general partner of each Loan Party (or a duly
authorized committee thereof) authorizing the execution, delivery and
performance of this Amendment, and the performance of the Amended Credit
Agreement and the other Loan Documents after giving effect to this Amendment,
certified as of the Effective Date by a Responsible Officer of such Loan Party
as being in full force and effect without modification or amendment, and (iii)
good standing certificates (or equivalent document to the extent such concept or
a similar concept exists under the laws of such jurisdiction) the for each Loan
Party for each jurisdiction in which such Loan Party is organized and, in the
case of each Loan Party incorporated in Ireland, a certificate of a Responsible
Officer of such Loan Party, dated as of the Effective Date, confirming that
entry into this Amendment and the documents referred to in Section 3(b) above
does not constitute “financial assistance” which is prohibited by Section 82 of
the Companies Act 2014 of Ireland;

(h)Incumbency Certificates.  The Administrative Agent shall have received such
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer of such Loan
Party authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party;

(i)Legal Opinions.  The Administrative Agent shall have received the legal
opinions of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to the
Loan Parties, (ii) Arthur Cox, Irish counsel to the Loan Parties, and (iii)
Loyens & Loeff Luxembourg S.à.r.l., Luxembourg Counsel to the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent; and



 

NYDOCS02/1101629

-4-

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

(j)Amendment Fee.  The Borrower shall have paid to the Administrative Agent, on
or prior to the Effective Date, for the ratable account of the Consenting
Lenders and the Lenders who take assignments of Term Loan pursuant to Section
1(b) above, in immediately available funds denominated in Dollars, an upfront
fee in an amount equal to 0.50% of the aggregate principal amount of all of the
2019 Term Loans, the final maturity of which are amended pursuant to this
Amendment (the “Upfront Fee”), it being understood that the Borrower shall have
no liability to pay any of the Upfront Fee if the Effective Date does not occur.

SECTION 4.  Costs and Expenses.  The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of Shearman & Sterling LLP,
counsel for the Administrative Agent), are expenses that the Borrower are
required to pay or reimburse pursuant to Section 10.5 of the Credit Agreement.

SECTION 5. Miscellaneous.

(a)Execution in Counterpart.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

(b)Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(c)Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

(d)Waiver & Modification.  No provision of this Amendment may be modified,
altered or otherwise amended, except by an instrument in writing executed by
each of the parties hereto.

(e)GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE AMENDED CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR

 

NYDOCS02/1101629

-5-

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(g)SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(i)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(ii)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE ADDRESS SET FORTH
IN SECTION 10.2 OF THE CREDIT AGREEMENT OR ON THE SIGNATURE PAGES HEREOF, AS THE
CASE MAY BE, OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(iv)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

[Remainder of Page Intentionally Left Blank]

 

 



 

NYDOCS02/1101629

-6-

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the date first above written.

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

ALKERMES, INC., as Borrower

 

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: Senior Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES PLC

and DELIVERED as a DEED

 

 

/s/ Shane Cooke

President

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

ALKERMES US HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

EAGLE HOLDINGS USA, INC., as a Guarantor

 

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

ALKERMES CONTROLLED THERAPEUTICS, INC., as a Guarantor

 

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES PHARMA IRELAND LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Secretary

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES FINANCE IRELAND LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES FINANCE IRELAND (NO 2) LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES FINANCE IRELAND (NO 3) LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

DARAVITA LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES SCIENCE FOUR LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

ALKERMES SCIENCE FIVE LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

GIVEN under the common seal of

DARAVITA PHARMA IRELAND LIMITED

and DELIVERED as a DEED

 

 

/s/ Richie Paul

Director

 

/s/ Tom Riordan

Director

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ALKERMES FINANCE S.À.R.L.

 

 

 

 

 

a Luxembourg private limited liability company (société à responsabilité
limitée),  having its registered office at 5 rue Guillaume Kroll L-1882
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
under number B 166.627

 

 

 

 

By:

/s/ Thomas Riordan

 

 

Thomas Riordan

 

 

 

 

Title:

class B manager/authorized signatory

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

ALKERMES SCIENCE SIX LIMITED

 

 

/s/ Kevin Insley_

Name: Kevin Insley

Title: Director

 

/s/ Carol Correia

Name: Zobec Services Limited

Title: Secretary

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

as Administrative Agent and Collateral Agent and a Lender

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name: Nehal Abdel Hakim 

 

 

Title: Authorized Signatory

 





 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

Lender Signature Pages on File with the Administrative Agent

 

 

 



 

[Alkermes, Inc. – Signature Page to Amendment No. 4 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

Annex A

AMENDMENTS TO THE CREDIT AGREEMENT

 

[Attached on the Following Pages]

 



 

Alkermes, Inc – Amendment No. 4to A&R Credit Agreement

--------------------------------------------------------------------------------

 

Annex A

 

[Conformed Copy Reflecting Amendment No. 4 to Amended and Restated Credit
Agreement, dated as of October 12, 2016]

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

ALKERMES, INC.,

as Borrower,

ALKERMES PLC,

as Holdings,

ALKERMES PHARMA IRELAND LIMITED,

as Intermediate Holdco,

ALKERMES US HOLDINGS, INC.,

as Holdco,

The Several Lenders

from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC. and CITIGROUP GLOBAL MARKETS, INC. and
JPMORGAN CHASE BANK, N.A.,

as co-Syndication Agents,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent

 

Dated as of September 16, 2011, as amended and restated on September 25, 2012,
as amended by the Second Amendment on February 14, 2013, as further amended by
the Third Amendment on May 22, 2013 and as further amended by the Fourth
Amendment on October 12, 2016.

 

MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS, INC. and J.P.
MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

1

2

 

 

 

 

1.1

Defined Terms

1

2

1.2

Other Definitional Provisions

38

39

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF TERM COMMITMENTS

39

41

 

 

 

 

2.1

Term Commitments

39

41

2.2

Procedure for Term Loan Borrowing

39

41

2.3

Repayment of Term Loans

40

41

2.4

Incremental Term Loans

40

41

2.5

Fees

40

44

 

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS

42

44

 

 

 

 

3.1

Optional Prepayments

42

44

3.2

Mandatory Prepayments; Prepayment Premium

43

44

3.3

Conversion and Continuation Options

44

45

3.4

Limitations on LIBOR Tranches

44

46

3.5

Interest Rates and Payment Dates

45

46

3.6

Computation of Interest and Fees

46

47

3.7

Inability to Determine Interest Rate

46

47

3.8

Pro Rata Treatment; Application of Payments; Payments

46

48

3.9

Requirements of Law

47

49

3.10

Taxes

49

50

3.11

Indemnity

52

54

3.12

Change of Lending Office

53

54

3.13

Replacement of Lenders

53

54

3.14

Evidence of Debt

53

55

3.15

Illegality

54

56

3.16

Extension Offers

54

56

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

56

58

 

 

 

 

4.1

Financial Condition

56

58

4.2

No Change

56

58

4.3

Corporate Existence; Compliance with Law

56

58

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-i-

 

 

--------------------------------------------------------------------------------

 

 

4.4

Power; Authorization; Enforceable Obligations

57

58

4.5

No Legal Bar

57

59

4.6

Litigation and Adverse Proceedings

57

59

4.7

[Intentionally Omitted]

57

59

4.8

Ownership of Property; Liens

57

59

4.9

Intellectual Property

58

60

 

 

 

 

4.10

Taxes

58

60

4.11

Federal Reserve Regulations

59

61

4.12

Labor Matters

59

61

4.13

ERISA

59

61

4.14

Investment Company Act; Other Regulations

60

62

4.15

Capital Stock and Ownership Interests of Subsidiaries

60

62

4.16

Use of Proceeds

60

62

4.17

Environmental Matters

60

62

4.18

Accuracy of Information, etc.

61

63

4.19

Security Documents

61

63

4.20

Solvency

62

64

4.21

Senior Indebtedness

62

64

4.22

[Intentionally Omitted]

62

64

4.23

Anti-Terrorism Laws

63

64

4.24

Insurance

64

66

4.25

Choice of Law

64

66

4.26

Centre of Main Interests

64

66

4.27

Holding Companies

64

66

 

 

 

 

SECTION 5.

CONDITIONS PRECIDENT

64

66

 

 

 

 

5.1

Conditions to Extension of Credit

64

66

5.2

Conditions to Each Incremental Term Loan

65

66

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

65

67

 

 

 

 

6.1

Financial Statements

65

67

6.2

Certificates; Other Information

66

68

6.3

Payment of Taxes

68

70

6.4

Maintenance of Existence; Compliance

68

70

6.5

Maintenance of Property; Insurance

68

70

6.6

Inspection of Property; Books and Records; Discussions

68

70

6.7

Notices

69

71

6.8

Environmental Laws

70

72

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-ii-

 

 

--------------------------------------------------------------------------------

 

 

6.9

[Intentionally Omitted]

70

72

6.10

Post-Closing; Additional Collateral, etc.

70

72

6.11

Further Assurances

74

76

6.12

Rated Credit Facility; Corporate Ratings

74

76

6.13

Use of Proceeds

74

76

6.14

[Intentionally Omitted]

74

76

6.15

Intellectual Property

74

76

6.16

Designation of Subsidiaries

75

76

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

75

77

 

 

 

 

7.1

Indebtedness

75

77

 

 

 

 

7.2

Liens

78

80

7.3

Fundamental Changes

81

83

7.4

Disposition of Property

82

84

7.5

Restricted Payments

84

86

7.6

Investments

85

87

7.7

Optional Payments and Modifications of Certain Debt Instruments

88

89

7.8

Transactions with Affiliates

88

90

7.9

[Intentionally Omitted]

89

90

7.10

Hedge Agreements

89

90

7.11

Changes in Fiscal Periods; Accounting Changes

89

90

7.12

Negative Pledge Clauses

89

91

7.13

Clauses Restricting Subsidiary Distributions

90

91

7.14

Lines of Business

91

93

7.15

[Intentionally Omitted]

91

93

7.16

Holding Company

91

93

7.17

Alkermes Ireland Holdings Limited

91

93

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

92

94

 

 

 

 

8.1

Events of Default

92

94

 

 

 

 

SECTION 9.

THE AGENTS

95

97

 

 

 

 

9.1

Appointment

95

97

9.2

Delegation of Duties

95

97

9.3

Exculpatory Provisions

96

97

9.4

Reliance by Agents

96

98

9.5

Notice of Default

96

98

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-iii-

 

 

--------------------------------------------------------------------------------

 

 

9.6

Non-Reliance on Agents and Other Lenders

97

98

9.7

Indemnification

97

99

9.8

Agent in Its Individual Capacity

98

99

9.9

Successor Administrative Agent

98

99

9.10

Agents Generally

99

100

9.11

Lender Action

99

100

9.12

Withholding Tax

99

101

9.13

Administrative Agent May File Proof of Claims

99

101

9.14

[Intentionally Omitted]

100

101

 

 

 

 

SECTION 10

MISCELLANEOUS

100

102

 

 

 

 

10.1

Amendments and Waivers

100

102

10.2

Notices

103

104

10.3

No Waiver; Cumulative Remedies

104

106

10.4

Survival of Representations and Warranties

105

106

10.5

Payment of Expenses and Taxes; Indemnity

105

106

10.6

Successors and Assigns; Participations and Assignments

107

108

 

 

 

 

10.7

Sharing of Payments; Set-off

112

114

10.8

Counterparts

113

115

10.9

Severability

113

115

10.10

Integration

113

115

10.11

GOVERNING LAW

114

115

10.12

Submission To Jurisdiction; Waivers

114

115

10.13

Acknowledgments

114

116

10.14

Releases of Guarantees and Liens

115

116

10.15

Confidentiality

115

117

10.16

WAIVERS OF JURY TRIAL

116

118

10.17

Judgment Currency

116

118

10.18

Patriot Act Notice

117

118

10.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

118

 





 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-iv-

 

 

--------------------------------------------------------------------------------

 

 

 

 

ANNEX:

 

 

 

A

Guarantee and Security Principles

 

 

SCHEDULES:

 

 

 

1.1

Commitments

4.15

Subsidiaries

4.19

UCC Filing Jurisdictions

4.24

Insurance

7.1

Existing Indebtedness

7.2

Existing Liens

7.6

Existing Investments

7.12

Clauses Restricting Negative Pledges

7.13

Clauses Restricting Subsidiary Distributions

 

 

EXHIBITS:

 

 

 

A

Form of Assignment and Assumption

B

Form of Borrowing Notice

C

[Intentionally Omitted]

D-1

Form of Tax Status Certificate (For Non U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

D-2

Form of Tax Status Certificate (For Non U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

D-3

Form of Tax Status Certificate (For Non U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

D-4

Form of Tax Status Certificate (For Non U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

E

Form of Term Note

F-1

Form of Closing Certificate

F-2

Form of Compliance Certificate

G

Form of Intellectual Property Security Agreement

H

Form of Intercompany Note

I-1

Form of Perfection Certificate

I-2

Form of Perfection Certificate Supplement

 

 



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-v-

 

 

--------------------------------------------------------------------------------

 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 16, 2011, as
amended and restated on September 25, 2012, as amended by the Second Amendment
on February 14, 2013, as further amended by the Third Amendment on May 22, 2013
and as further amended by the Fourth Amendment on October 12, 2016, among
ALKERMES, INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (the “Borrower”), ALKERMES PLC, a company incorporated under the
laws of the Republic of Ireland (registered number 498284) (“Holdings”),
ALKERMES PHARMA IRELAND LIMITED, a private limited company organized under the
laws of the Republic of Ireland (registered number 448848) and a wholly owned
indirect subsidiary of Holdings (the “Intermediate Holdco”) and ALKERMES US
HOLDINGS, INC., a Delaware corporation and a wholly owned subsidiary of
Intermediate Holdco (“Holdco”), the several banks and other financial
institutions or entities from time to time parties to this Agreement as
“Lenders”, MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN SECURITIES LLC, as co-syndication
agents (in such capacity, the “Syndication Agents”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Borrower, Holdings, Intermediate Holdco, and Holdco are parties to
the First Lien Term Loan Credit Agreement dated as of September 16, 2011 (as
heretofore modified and supplemented and in effect immediately prior to the
effectiveness of this Agreement, the “Original Credit Agreement”) with the
financial institutions party thereto as lenders and the Administrative Agent;

WHEREAS, in connection with the transactions contemplated by the First
Amendment, the Borrower has requested that the Lenders make available the Term
Commitments and the Term Loans on the Restatement Effective Date, the proceeds
of which will be used, together with cash-on hand of the Borrower, among other
things, to refinance the existing indebtedness under the Original Credit
Agreement, the Second Lien Credit Agreement, and to pay related fees and
expenses (the “Refinancing”).

WHEREAS, as of February 14, 2013, the Borrower, Holdings, Intermediate Holdco,
Holdco, the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Second
Amendment, which amended the terms of this Agreement as of the Second
Amendment Effective Date.

 

WHEREAS, as of May 22, 2013, the Borrower, Holdings, Intermediate
Holdco, Holdco, the other Guarantors party thereto, the Lenders party
thereto, the Administrative Agent and the Collateral Agent entered into
the Third Amendment, which amended the terms of this Agreement as of the Third
Amendment Effective Date.

 

WHEREAS, as of October 12, 2016, the Borrower, Holdings, Intermediate Holdco,
Holdco, the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Fourth
Amendment, which amended the terms of this Agreement as of the Fourth
Amendment Effective Date.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-1-

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Lenders are willing to make available the Term Commitments for such
purposes on the terms and subject to the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree that on the Restatement
Effective Date the Original Credit Agreement shall be amended and restated as
follows:

SECTION 1. DEFINITIONS

1.1Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“2016 Term Commitment”:  as to any 2016 Term Lender, the obligation of such 2016
Term Lender, if any, to make a 2016 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such 2016 Term Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the 2016 Term Commitments on the
Restatement Effective Date is $75,000,000.

“2016 Term Facility”:  the 2016 Term Commitments and the 2016 Term Loans made
thereunder.

“2016 Term Lender”:  each Lender that has a 2016 Term Commitment or that holds a
2016 Term Loan.

“2016 Term Loan”:  as defined in Section 2.1(a).

“2016 Term Loan Maturity Date”:  the date that is four (4) years after the
Restatement Effective Date.

“2016 Term Percentage”:  as to any 2016 Term Lender at any time, the percentage
which such 2016 Term Lender’s 2016 Term Commitment then constitutes of the
aggregate 2016 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2016 Term
Lender’s 2016 Term Loans then outstanding constitutes the aggregate principal
amount of the 2016 Term Loans then outstanding).

“2019 Term Commitment”:  as to any 2019 Term Lender, the obligation of such 2019
Term Lender, if any, to make a 2019 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(b) or in the
Assignment and Assumption pursuant to which such 2019 Term Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the 2019 Term Commitments on the
Restatement Effective Date is $300,000,000.

“2019 Term Facility”:  the 2019 Term Commitments and the 2019 Term Loans made
thereunder.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-2-

 

 

--------------------------------------------------------------------------------

 

 

“2019 Term Lender”:  each Lender that has a 2019 Term Commitment or that holds a
2019 Term Loan.

 “2019 Term Loan”:  as defined in Section 2.1(b).

 “2019 Term Loan Maturity Date”:  the date that is seven (7) years after the
Restatement Effective Date.

“2019 Term Percentage”:  as to any 2019 Term Lender at any time, the percentage
which such 2019 Term Lender’s 2019 Term Commitment then constitutes of the
aggregate 2019 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2019 Term
Lender’s 2019 Term Loans then outstanding constitutes the aggregate principal
amount of the 2019 Term Loans then outstanding).

“2021 Term Loan”: as defined in Section 2.1(b).

 

“2021 Term Facility”: the 2021 Term Loans made thereunder.

 

“2021 Term Lender”: each Lender that holds a 2021 Term Loan.

 

“2021 Term Loan”: as defined in Section 2.1(b).

 

“2021 Term Loan Maturity Date”: the date that is nine (9) years after the
Restatement Effective Date.

 

“2021 Term Percentage”:    at any time after the
Fourth Amendment Effective Date, as to any 2021 Term Lender at any time, the
percentage which the aggregate principal amount of such 2021 Term Lender’s
2021 Term Loans then outstanding constitutes the aggregate principal amount of
the 2021 Term Loans then outstanding.

 

“ABR”: a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) the rate of
interest published by the Wall Street Journal, from time to time, as the “U.S.
Prime Rate,” (b) ½ of 1% per annum above the Federal Funds Effective Rate; (c)
the LIBOR Rate for an Interest Period of one month plus 1.00%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of the LIBOR Rate; and (d) the ABR Floor.

“ABR Floor”: with respect to 20192021 Term Loans, 1.75% and with respect to
2016 Term Loans, 1%.

“ABR Loans”: Term Loans the rate of interest applicable to which is based upon
the ABR.

“Acquisition Agreement”: the Business Combination Agreement and Plan of Merger,
dated as of May 9, 2011, by and among Elan Corporation, plc, a public limited
company incorporated under the laws of the Republic of Ireland (registered
number 30356), Holdings,

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-3-

 

 

--------------------------------------------------------------------------------

 

 

Elan Science Four Limited (n/k/a Alkermes Ireland Holdings Limited), a private
limited company incorporated under the laws of the Republic of Ireland
(registered number 476691), Intermediate Holdco, Holdco, Merger Sub and the
Borrower.

“Acquired Person”:  as defined in Section 7.1(i).

“Administrative Agent”:  as defined in the preamble to this Agreement.

“Administrative Agent Parties”:  as defined in Section 10.2(c).

“Affected Lender”:  as defined in Section 3.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities, by
contract or otherwise; provided, however, that, for purposes of Section 7.8, the
term “Affiliate” shall also include (i) any person that directly or indirectly
owns more than 10% of any class of Capital Stock of the person specified or (ii)
any person that is an officer or director of the person specified.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, and any
of their respective Affiliates, officers, directors, employees, agents, advisors
or representatives.

“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agents and the Lead Arrangers.

“Agreed Security Principles”: the principles set forth in Annex A.

“Agreement”: this Amended and Restated Credit Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).

“Applicable Margin”: (a) in the case of 2016 Term Loans, 2.75% for LIBOR Rate
Loans and 1.75% for ABR Loans and (b) in the case of 20192021 Term Loans, 2.75%
for LIBOR Rate Loans and 1.75% for ABR Loans.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-4-

 

 

--------------------------------------------------------------------------------

 

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (in each case, other than Intellectual Property), including, without
limitation, any issuance of Capital Stock of any Subsidiary of Holdings to a
Person other than to any Group Member (excluding in any case any such
Disposition permitted by Section 7.4 other than Section 7.4(r)) that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non‑cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non‑cash
proceeds) in excess of $2,500,000.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.

“Assignment Effective Date”:  as defined in Section 10.6(d).

“Available Amount” at any time, an amount, to the extent Not Otherwise Applied,
not less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:

(a)the aggregate amount of Net Cash Proceeds of any capital contributions (that
is converted or exchanged for Qualified Capital Stock) or issuances of Qualified
Capital Stock (or for Qualified Capital Stock issued upon conversion of debt
securities) received or made by Holdings (other than Section 7.5(d)) since the
Original Closing Date; plus

(b)the cumulative amount of Excess Cash Flow for each fiscal year ending after
the Restatement Effective Date for which financial statements have been
delivered pursuant to Section 6.1(a) minus  the portion of such Excess Cash Flow
that has been applied toward the prepayment of Term Loans in accordance with
Section 3.2(c) after the Restatement Effective Date; less

(c)any usage of such Available Amount pursuant to Sections 7.5(g), 7.5(j),
7.6(u) and 7.7(a)(i).

“Available Amount Condition”:  after giving effect to any usage of the Available
Amount, the Consolidated Leverage Ratio, on a pro forma basis, as of the last
day of the period of four (4) fiscal quarters most recently completed for which
financial statements were required to have been delivered pursuant to
Section 6.1 is less than or equal to 4.50:1.00.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-5-

 

 

--------------------------------------------------------------------------------

 

 

“Benefited Lender”:  as defined in Section 10.7(a).

“Blocked Person”:  as defined in Section 4.23(c).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble to this Agreement.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Rate Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including Capitalized Software Expenditures) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, excluding expenditures financed with any
Reinvestment Deferred Amount to the extent otherwise not taken into account in
determining Consolidated Net Income.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings,
the Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”:  in respect of an obligation, provide and pledge cash
collateral in Dollars, or provide a letter of credit issued by a person
reasonably satisfactory to the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-6-

 

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Cash Equivalents”:

(a)Dollars, Euros, Pounds Sterling and Swiss Francs (and such other currency
that is approved by the Administrative Agent) held in the ordinary course of
business of the relevant Person;

(b)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within
one (1) year from the date of acquisition;

(c)certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one (1) year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000;

(d)commercial paper of an issuer rated at least A-1 by S&P or P‑1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within one (1) year from the date of
acquisition;

(e)repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government;

(f)securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(g)securities with maturities of one (1) year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or

(h)shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended and (ii) are rated AAA by S&P and Aaa by Moody’s.

“CFC”:  any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and any Subsidiary of
a CFC.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-7-

 

 

--------------------------------------------------------------------------------

 

 

“Change of Control”:  an event or series of events by which:

(a)at any time, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
directly or indirectly, of thirty-five percent (35%) or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully‑diluted basis;

(b)at any time after the Restatement Effective Date, during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election, nomination or appointment to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

(c)(i) Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Capital Stock of
Alkermes Ireland Holdings Limited or (ii) Holdco shall cease to beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Capital Stock of the Borrower.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”:  as defined in the preamble to this Agreement.

“Commitment”:  the Term Commitment of any Lender.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from to time, and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”:  as defined in Section 10.2(b).



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-8-

 

 

--------------------------------------------------------------------------------

 

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit F-2.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 10, 2012 and furnished to the Lenders in connection with the
syndication of the Term Facilities.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Loan Parties at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Loan
Parties at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid) and the current portion of current and deferred Taxes based upon income
or profits of the Loan Parties.

“Consolidated EBITDA”:  for any period, for Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following, in each
case, to the extent deducted (and not added back) in calculating such
Consolidated Net Income:

(i)provisions for Taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes;

(ii)interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Term Loans) for such period;

(iii)depreciation and amortization expense;

(iv)non‑cash stock-based compensation expense for such period;

(v)all extraordinary, unusual or nonrecurring cash expenses and charges for such
period;

(vi)non‑cash purchase accounting adjustments;

(vii)costs and expenses incurred in connection with the transactions consummated
under the Acquisition Agreement and the Transaction;

(viii)any net loss from disposed or discontinued operations;

(ix)all customary costs and expenses incurred or paid in connection with
Investments (including Permitted Acquisitions) whether or not such Investment is
consummated;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-9-

 

 

--------------------------------------------------------------------------------

 

 

(x)the amount of any minority interest expense (or income (loss) allocable to
noncontrolling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Restricted
Subsidiary of Holdings;

(xi)all customary costs and expenses incurred in connection with the issuance,
prepayment or amendment or refinancing of Indebtedness permitted hereunder or
issuance of Capital Stock;

(xii)other expenses reducing such Consolidated Net Income which do not represent
a cash item in such period (but excluding any such charge which requires an
accrual of, or a cash reserve for, anticipated cash charges in any future
period);

(xiii)the aggregate net loss on the Disposition of property (other than accounts
(as defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business;

(xiv)the amount of net cost savings and synergies projected by the Borrower in
good faith as a result of actions taken or committed to be taken (including
pursuant to internal procedures) no later than twelve (12) months following the
end of such period (calculated on a pro forma basis as though such cost savings
and synergies had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings and synergies are reasonably identifiable
and factually supportable, (B) no cost savings shall be added pursuant to this
clause (xiv) to the extent duplicative of any such expenses or changes that are
included in clauses (v), (viii), (xii) and (xiii) above and clause (xvi) below
with respect to such period, and (C) the benefits resulting therefrom are
anticipated by the Borrower to be realized commencing not later than twelve
(12) months of such actions having been taken, or having been committed to be
taken; and provided,  further, that the aggregate amount of net cost savings and
synergies resulting from the transactions consummated under the Acquisition
Agreement and the Transaction that are added back pursuant to this clause (xiv)
shall not exceed $20,000,000 in the aggregate in any period;

(xv)any expenses or charge for such period to the extent covered by, and
actually reimbursed by, the insurer within 180 days with respect to any business
interruption insurance or similar insurance of Holdings, the Borrower or any
Restricted Subsidiary in respect thereof; and

(xvi)the actual amount of any restructuring charges, integration and facilities
opening costs or other business optimization expenses (including cost and
expenses relating to business optimization programs and new systems design and
implementation costs) and project start-up costs; provided that no such
restructuring charges, integration or optimization expenses shall be added
pursuant to this clause (xvi), to the extent they are duplicative of any such
expenses or changes that are included in clauses (v), (viii), (xii), (xiii) and
(xiv) above;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-10-

 

 

--------------------------------------------------------------------------------

 

 

less (b) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:

(A)all interest income for such period,

(B)all Tax benefits for such period to the extent not netted in determining the
amount for clause (a)(i) above,

(C)non‑cash purchase accounting adjustments,

(D)(i) the aggregate net gain from the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business, (ii) any net gain from disposed or discontinued
operations, (iii) all extraordinary, unusual or nonrecurring gains for such
period, and (iv) all non‑cash items increasing Consolidated Net Income which do
not represent a cash item in such period or any future period (but excluding any
such items (x) in respect of which cash was received in a prior period or will
be received in a future period or (y) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period),
and

(E)the amount of minority interest income (or income (loss) allocable to
noncontrolling interests) consisting of Subsidiary loss attributable to minority
equity interests of third parties in any non‑wholly owned Restricted Subsidiary
of Holdings.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination hereunder, (x) if at any time during such Reference Period any
Group Member shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset
Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

As used in this definition only, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person.

“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the type described in clauses (a), (b) (to the extent of
Earn-Out Obligations and other similar obligations), (c), (e), (f) (to the
extent of any unreimbursed drawings), (g) and (h) of the definition of such term
of the Loan Parties at such date, determined on a consolidated basis in
accordance with GAAP.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-11-

 

 

--------------------------------------------------------------------------------

 

 

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt as of such date minus the aggregate amount of cash and Cash
Equivalents not to exceed $50,000,000 (in each case, free and clear of all Liens
other than non‑consensual liens permitted by Section 7.2 or other Liens
permitted by Sections 7.2(h) or 7.2(w) included in the consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on such date.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings, the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; (a) the undistributed earnings of
any Subsidiary of Holdings that is not a Loan Party or a direct or indirect
parent entity of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), its Organizational Documents or Requirement of Law applicable to such
Subsidiary shall be excluded; (b) the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period shall be excluded; (c)  effects of
adjustments in the inventory, property and equipment, software, goodwill, other
intangible assets, in-process research and development, deferred revenue and
debt line items in consolidated financial statements pursuant to GAAP resulting
from the application of purchase accounting in relation to the transactions
consummated under the Acquisition Agreement, net of taxes, shall be excluded
provided that this clause (c) shall not include the recognition of deferred
revenue for any period subsequent to the Original Closing Date; (d) any
after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments, in each case, solely to the extent permitted under this
Agreement shall be excluded; (e) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
Permitted Acquisition, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the Term
Loans), issuance of Qualified Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Term Loans and any credit facilities) and including,
in each case, any such transaction undertaken but not completed, and any charges
or non‑recurring merger costs incurred during such period as a result of any
such transaction, in each case whether or not successful, in each case, solely
to the extent permitted under this Agreement, shall be excluded; (f) losses or
gains on asset sales (other than asset sales made in the ordinary course of
business) shall be excluded (but solely to the extent such sales are permitted
under this Agreement), and (g) the following items shall be excluded, in each
case, solely to the extent permitted under this Agreement:  (i) any net
unrealized gain or loss (after any offset) resulting in such period from
obligations under any Hedge Agreements and the application of Statement of
Financial Accounting Standards No. 133; and (ii) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation gains or
losses including those (x) related to currency remeasurements of Indebtedness
and (y) resulting from Hedge Agreements for currency exchange risk.  In
addition, to the extent not already included, Consolidated Net Income shall
include the amount of proceeds received from business interruption insurance.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-12-

 

 

--------------------------------------------------------------------------------

 

 

“Consolidated Total Assets”:  means, as of the date of any determination
thereof, total assets of Holdings, the Borrower and the Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement”:  shall have the meaning assigned to such term in the
Guaranty and Collateral Agreement.

“Corporate Family Rating”:  an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”:  an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Debentures”:  the First Lien Irish law security documents entered into or to be
entered into by Holdings, Intermediate Holdco and any other Subsidiary Guarantor
that is not a CFC incorporated in Ireland or which has an interest in material
property, assets or rights which are governed by Irish law or which are situated
or deemed to be situated in Ireland, in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, which shall be in a
form reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  at any time, any Lender (a) that has failed for to comply
with its obligations under Section 2.1 of this Agreement (a “funding
obligation”), (b) that has notified the Administrative Agent or the Borrower, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, (c) that has failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (d) with respect to which
a Lender Insolvency Event has occurred and is continuing; provided that (i) the
Administrative Agent and the Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (a) and
(b) the Administrative Agent and the Borrower each determines, in its reasonable
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of the courts within the United States from the enforcement of
judgments, writs of attachment on

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-13-

 

 

--------------------------------------------------------------------------------

 

 

its assets or permits such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such
Lender.  The Administrative Agent will promptly send to all parties hereto a
notice when it becomes aware that a Lender is a Defaulting Lender.

“Designated Non-Cash Consideration”:  means the fair market value of non-cash
consideration received by a Group Member in connection with a Disposition
pursuant to Section 7.4(r) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Disposition”:  with respect to any Property, any sale, lease, Exclusive
License, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institution”:  a company that is primarily engaged in the
development, manufacture, marketing and commercialization of biotechnology
and/or pharmaceuticals or any of its Affiliates (other than any Affiliate of
such Disqualified Institution that is a bona fide debt fund of a private equity
firm that is engaged in the making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course).

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC.

“Earn-Out Obligations”:  those certain unsecured obligations of Holdings or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 7.6 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such acquisition
or in an employment agreement delivered in connection therewith.

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of
Holdings commencing with the fiscal year ending December 31, 2013, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.00 to 1.00 but greater than or
equal to 2.00 to 1.00 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.00 to 1.00.

 

“EEA Financial Institution”:  (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established 

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-14-

 

 

--------------------------------------------------------------------------------

 

 

in an EEA Member Country which is a subsidiary of an institution described
in clauses (a) or (b) of this definition and is subject to consolidated
supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Disqualified Institution.

“Environment”:  ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of  Materials of Environmental Concern, or to
protection of human or animal health or safety (to the extent relating to
exposure to  Materials of Environmental Concern), as now or may at any time
hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued under it, as all may be amended from
time to time.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and the designation “€” shall mean the single currency of the
participating member states of the European Union.

“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Rate
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of:

(a)the sum, without duplication, of:



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-15-

 

 

--------------------------------------------------------------------------------

 

 

(i)Consolidated Net Income for such fiscal year;

(ii)the amount of all non‑cash charges (including depreciation and amortization)
deducted in arriving at such Consolidated Net Income;

(iii)decreases in Consolidated Working Capital for such fiscal year; and

(iv)the aggregate net amount of non‑cash loss on the Disposition of Property by
Holdings, the Borrower and the Restricted Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income minus

(b)the sum, without duplication, of:

(i)the amount of all non‑cash credits included in arriving at such Consolidated
Net Income and cash charges included in clauses (a) though (f) of the definition
of Consolidated Net Income;

(ii)the aggregate amount actually paid by Holdings, the Borrower and the
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions);

(iii)(x) the aggregate amount of all principal payments of Consolidated Funded
Debt (including the Term Loans) and (y) all mandatory prepayments of Loans
pursuant to Section 3.2, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries made during such fiscal year;

(iv)increases in Consolidated Working Capital for such fiscal year;

(v)the aggregate net amount of non‑cash gain on the Disposition of Property by
Holdings, the Borrower and the Restricted Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business);

(vi)cash payments by Holdings, the Borrower and the Restricted Subsidiaries
during such period in respect of long‑term liabilities of Holdings, the Borrower
and the Restricted Subsidiaries other than Indebtedness;

(vii)Restricted Payments made by Holdings in cash to holders of its common
equity from Internally Generated Cash;

(viii)the amount of cash income Taxes actually paid in such period to the extent
they exceed the amount of Tax expense deducted in determining Consolidated Net
Income for such period;





 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-16-

 

 

--------------------------------------------------------------------------------

 

 

(ix)fees, expenses or charges paid in cash related to any permitted Investments
(including Permitted Acquisitions), the issuance, payment, amendment or
refinancing of Indebtedness permitted under Section 7.1 hereof and the issuance
of Capital Stock and Dispositions permitted under Section 7.4 hereof; and

(x)any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;

(xi)without duplication of amounts deducted in prior periods (A) the aggregate
consideration required to be paid in cash by a Group Member pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions or (B) any planned cash expenditures
by Holdings, the Borrower or any of the Restricted Subsidiaries relating to
Capital Expenditures or acquisitions of intellectual property (the “Planned
Expenditures”), in each case to be consummated or made during the period of four
consecutive fiscal quarters of Holdings following the end of such period;
provided that, to the extent the aggregate amount of such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
actually made during such period of four consecutive fiscal quarters is less
than the Contract Consideration and the Planned Expenditures, as applicable, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

provided that the amounts referenced in clauses (ii), (iii)(y) and (vi) of this
paragraph (b) shall not be included in this paragraph (b) and have the effect of
reducing Excess Cash Flow to the extent such amounts were funded out of proceeds
of Funded Debt.

“Excess Cash Flow Application Date”:  as defined in Section 3.2(c).

“Excess Cash Flow Payment Period”:  (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Restatement
Effective Date to December 31, 2013 (taken as one accounting period) and
(b) with respect to the prepayment required on each successive Excess Cash Flow
Application Date, the immediately preceding fiscal year of Holdings.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness”:  all Indebtedness permitted by Section 7.1.

“Excluded Swap Obligation”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor,
or the grant by such Guarantor of a security interest to secure, as
applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-17-

 

 

--------------------------------------------------------------------------------

 

 

“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, or the
grant of such security interest, as applicable, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes”:  with respect to any Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated, franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the
execution, delivery, or performance by the recipient of its obligations under
the Loan Documents, receipt of payments under the Loan Documents or enforcement
of rights under the Loan Documents), (b) any U.S. federal withholding Tax that
(i) is imposed on amounts payable to a Lender under any laws in effect at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that, in the case where a Lender designated a new lending
office, such Lender, or in the case of an assignment, the assignor, was
entitled, immediately prior to the time of designation of a new lending office
or assignment as the case may be, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 3.10(a); or (ii) is
attributable to such Lender’s failure to comply with Section 3.10(e) and (c) any
United States federal withholding Tax that is imposed pursuant to FATCA.

“Exclusive License”:  means any license by a Person of its owned Intellectual
Property to a third party for a term greater than two (2) years and which
provides such licensee exclusive rights to exploit such Intellectual Property.

“Extension”:  as defined in Section 3.16.

“Extension Loan”:  as defined in Section 3.16.

“Extension Offer”:  as defined in Section 3.16.

“FATCA”:  current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder.

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-18-

 

 

--------------------------------------------------------------------------------

 

 

Rate for such day shall be the average rate quoted to the Administrative Agent
on such day on such transactions as determined by the Administrative Agent in a
commercially reasonable manner.

“FEMA”:  the Federal Emergency Management Agency, a component of the
U.S. Department of Homeland Security that administers the National Flood
Insurance Program.

“First Amendment”:  the amendment to the Original Credit Agreement by and among
the Borrower, Holdings, Intermediate Holdco, each other Loan Party (as defined
therein) party thereto, MSSF, and the lenders from time to time party thereto.

“First Lien Secured Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt secured by a first priority Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date.

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender”:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement”:  a pledge or charge agreement with respect to any
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent; provided that no
pledge or charge agreement shall be provided with respect to the Capital Stock
of a Subsidiary of the Borrower that is a CFC except for a pledge of no more
than 65% of the voting Capital Stock of such CFC (whether directly, indirectly
through a pledge of the voting Capital Stock of an entity that is treated as a
disregarded entity for federal income tax purposes and substantially all of the
assets of which consist of the voting Capital Stock of one or more of such CFCs,
or a combination thereof).

“Foreign Security Document”:  as defined in Section 4.19.

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 “Fourth Amendment”: that certain Amendment No. 4 to Amended and Restated Credit
Agreement, dated as of October 12, 2016, among Borrower, Holdings, Intermediate
Holdco, Holdco, the Guarantors party thereto, the Administrative Agent and
certain Term Lenders party thereto.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-19-

 

 

--------------------------------------------------------------------------------

 

 

 “Fourth Amendment Effective Date”:  the date on which all of the conditions
contained in Section 3 of the Fourth Amendment have been satisfied or waived by
the Administrative Agent.

“Funded Debt”:  as to any Person, without duplication, (a) all Indebtedness of
the type described in clauses (a), (b) (to the extent of Earn-Out Obligations
and other similar obligations), (c), (e), (f) (to the extent of any unreimbursed
drawings thereunder) and (h) and (b) Indebtedness of the type described in
clause (g) of the definition of such term of such Person that matures more than
one (1) year from the date of its creation or matures within one (1) year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one (1) year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one (1) year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness
whether or not required to be paid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Term Loans.

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”:  the collective reference to Holdings, the Borrower and the
Restricted Subsidiaries.

“Guarantee and Collateral Agreement”:  the First Lien Guarantee and Collateral
Agreement dated as of September 16, 2011 executed and delivered by the Borrower
and each other Loan Party that is a party thereto.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor,

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-20-

 

 

--------------------------------------------------------------------------------

 

 

(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”:  collectively, the Subsidiary Guarantors.

“Health Care Laws”:  any and all applicable current and future treaties, laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by the Food
and Drug Administration, the Center for Medicare and Medicaid Services, the
Department of Health and Human Services (“HHS”), the Office of Inspector General
of HHS, the Drug Enforcement Administration or any other Governmental Authority
(including any professional licensing laws, certificate of need laws and state
reimbursement laws), relating in any way to the manufacture, distribution,
marketing, sale, supply or other disposition of any product or service of
Holdings or any of its Restricted Subsidiaries, the conduct of the business of
Holdings or any of its Restricted Subsidiaries, the provision of health care
services generally, or to any relationship among Holdings and its Restricted
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.

“Holdco”:  as defined in the preamble to this Agreement.

“Holdings”:  as defined in the preamble to this Agreement.

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-21-

 

 

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiary”:  any Subsidiary now existing or hereafter acquired or
formed and each successor thereto, (a) which accounts for not more than the
lesser of 5% of (i) the consolidated gross revenues (after intercompany
eliminations) of Holdings, the Borrower and the Restricted Subsidiaries and
(ii) the consolidated assets (after intercompany eliminations) of Holdings, the
Borrower and the Restricted Subsidiaries, in each case, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter, and (b) if the Subsidiaries that constitute
Immaterial Subsidiaries pursuant to clause (a) above account for, in the
aggregate, more than the lesser of (i) 10% of such consolidated gross revenues
(after intercompany eliminations) and (ii) 10% of the consolidated assets (after
intercompany eliminations), each as described in clause (b) above, then the term
“Immaterial Subsidiary” shall not include each such Subsidiary (starting with
the Subsidiary that accounts for the most consolidated gross revenues or
consolidated assets and then in descending order) necessary to account for at
least 90% of the consolidated gross revenues and 90% of the consolidated assets,
each as described in clause (b) above.

“Increase Term Joinder”:  as defined in Section 2.4(c).

“Incremental Lender”:  any Person that makes a Term Loan pursuant to Section 2.4
or has a commitment to make an Incremental Term Loan pursuant to Section 2.4.

“Incremental Term Facility”:  as defined in Section 2.4(a).

“Incremental Term Loan Commitment”:  as defined in Section 2.4(a).

“Incremental Term Loans”:  as defined in Section 2.4(c).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables and payroll
liabilities incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 7.1 and 8(e) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-22-

 

 

--------------------------------------------------------------------------------

 

 

in or other relationship with such entity, except to the extent the terms of
such Indebtedness expressly provide that such Person is not liable
therefor.  For purposes of clause (j) above (including as such clause applies to
Section 8(e)), the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.  For the
avoidance of doubt Indebtedness does not include compensation and benefits paid,
to be paid, provided or to be provided, in the ordinary course of business and
not yet overdue.

“Indemnified Liabilities”:  as defined in Section 10.5(b).

“Indemnified Taxes”:  (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.

“Indemnitee”:  as defined in Section 10.5(b).

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; (f) income,
fees, royalties, damages and payments now and hereafter due and/or payable under
or with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof; (g) rights and remedies to sue for past, present
and future infringements, misappropriations and other violations of any of the
foregoing; and (h) rights, priorities, and privileges corresponding to any of
the foregoing or other similar intangible assets throughout the world.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-23-

 

 

--------------------------------------------------------------------------------

 

 

“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application with the United States Patent and Trademark Office
or the United States Copyright Office (or, with respect to each Loan Party which
owns any Intellectual Property which is the subject of a registration or
application with the equivalent authority in the Republic of Ireland) grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property attached hereto as Exhibit G.

“Intercompany Note”:  the Intercompany Note to be executed and delivered by each
Subsidiary of Holdings that is not a Loan Party, substantially in the form
attached hereto as Exhibit H.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”:  as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 12:00 Noon, New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, the
initial Interest Period will commence on the Restatement Effective Date and end
on December 3, 2012; provided, further, all of the foregoing provisions relating
to Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period that would extend beyond the
Term Loan Maturity Date; and

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-24-

 

 

--------------------------------------------------------------------------------

 

 

month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Intermediate Holdco”:  as defined in the preamble to this Agreement.

“Internally Generated Cash”:  with respect to any period, any cash of Holdings,
the Borrower or any Subsidiary Guarantor generated during such period, excluding
Net Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a capital contribution, in each
case, except to the extent such proceeds are included as income in calculating
Consolidated Net Income for such period.

“Internet Domain Names”:  all Internet domain names and associated URL
addresses.

“Investments”:  as defined in Section 7.6.

“IP Sale”:  any Disposition of any Intellectual Property (excluding in any case
any such Disposition permitted by clauses (c), (e), (k) and (n) of Section 7.4)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non‑cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,000.

“IRS”:  the United States Internal Revenue Service.

“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of
Holdings or any Subsidiary that is, or that is required to be, contractually
subordinated in payment or lien priority to the Obligations.

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.

“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is
six (6) months following the Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents, as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower; (d) such
Indebtedness is unsecured; (e) if such Indebtedness is Subordinated
Indebtedness, the other terms and conditions thereof shall be satisfied; (f) if
such Indebtedness is incurred by a Subsidiary that is not a Loan Party, (i) such
Subsidiary shall have also provided a guarantee of the Obligations substantially
on the terms set forth in the Guarantee and Collateral Agreement and (ii) if the
Indebtedness being guaranteed, is subordinated to the Obligations, such
guarantee, shall be subordinated to the guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness; and (g) if such Indebtedness is incurred by a Subsidiary that
is not a Loan Party, subject to Section 7.6(g), such Indebtedness may be
guaranteed by another Group Member.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-25-

 

 

--------------------------------------------------------------------------------

 

 

“Key IP”:  the Intellectual Property covering the products marketed under the
following brand names:  “AMPYRA”, “VIVITROL”, “BYDUREON”, “RISPERDAL CONSTA” and
“INVEGA SUSTENNA”, and any derivative or modified products or property thereof.

“Lead Arrangers”:  Morgan Stanley Senior Funding, Inc., Citigroup Global
Markets, Inc. and J.P. Morgan Securities LLC, each, in its capacity as joint
lead arranger under this Agreement.

“Lender Insolvency Event”:  (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
such Lender becomes the subject of a Bail-In Action, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lenders”:  each Term Lender and Incremental Lender.

“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum offered for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 A.M., London, England time, two (2) Business Days prior to the first day
of such Interest Period or (b) if no such offered rate exists, such rate will be
the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M., London,
England time, two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period and
for an amount equal or comparable to the principal amount of the Term Loans to
be borrowed, converted or continued as LIBOR Rate Loans on such date of
determination.

“LIBOR Floor”: with respect to 20192021 Term Loans, 0.75% and with respect to
2016 Term Loans, 0%.

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum equal to the greater of (a) the LIBOR
Floor and (b) for each Interest Period following the initial Interest Period,
the rate per annum determined by the Administrative Agent (rounded upward to the
nearest 1/100th of 1%) by dividing (i) LIBOR for such Interest Period by
(ii) 1.00 - Eurocurrency Reserve Requirements.  The LIBOR Rate shall be adjusted
on and as of the effective date of any change in the Eurocurrency Reserve
Requirements.

“LIBOR Rate Loans”:  loans the rate of interest applicable to which is based
upon the LIBOR Rate.

“LIBOR Tranche”:  the collective reference to LIBOR Rate Loans under a
particular loan facility the then current Interest Periods with respect to all
of which begin on the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-26-

 

 

--------------------------------------------------------------------------------

 

 

same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Lien”:  means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge
or security interest in, on, of or with respect to such property or asset,
(b) any right, title or interest of any Person (including any vendor or lessor)
under any conditional sale agreement, capital lease or title retention agreement
(or any capital or financing lease having substantially the same economic effect
as any of the foregoing) relating to such property or asset and (c) in the case
of securities (debt or equity), any purchase option, call, put or similar right
of any Person with respect to such securities.

“Loan Documents”:  this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Security Documents and the Notes.

“Loan Party”:  each of Holdings, the Borrower and the Subsidiary Guarantors.

“Margin Stock”:  as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Material Adverse Effect”:  (a) a material adverse effect upon, the business,
assets, liabilities, operations or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate $10,000,000.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or any substances,
materials, wastes, pollutants or contaminants in any form  regulated  under any
Environmental Law, including asbestos and asbestos-containing materials,
polychlorinated biphenyls, radon gas, radiation, and electromagnetic or radio
frequency emissions.

“Maximum Rate”:  as defined in Section 3.5(e).

“Merger Sub”:  ANTLER ACQUISITION CORP., a corporation organized under the laws
of the Commonwealth of Pennsylvania and a wholly-owned subsidiary of Holdco and
to be merged with and into the Borrower.

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties is granted a Lien pursuant to the
Mortgages pursuant to Section 6.10.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-27-

 

 

--------------------------------------------------------------------------------

 

 

“Mortgages”:  any mortgages and deeds of trust or any other documents creating
and evidencing Liens on Mortgaged Properties made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, which shall be in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

“Multiemployer Plan”:  a Plan that is a “multiemployer” plan as defined in
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Group
Member or any Commonly Controlled Entity and at least one person other than a
Group Member or a Commonly Controlled Entity or (b) was so maintained and in
respect of which any Group Member or a Commonly Controlled Entity could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Cash Proceeds”:

(a)in connection with any Asset Sale, IP Sale (other than in connection with any
Exclusive License) or any Recovery Event, the proceeds thereof in the form of
cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
held in escrow or purchase price adjustment receivable or by the Disposition of
any non‑cash consideration received in connection therewith or otherwise, but
only as and when received and net of costs, amounts and taxes set forth below),
net of:

(i)attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;

(ii)amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document);

(iii)other fees and expenses actually incurred in connection therewith;

(iv)taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements);

(v)amounts provided as a reserve in accordance with GAAP against any liabilities
associated with the assets disposed of in an Asset Sale (including, without
limitation, pension and other post‑employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; and



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-28-

 

 

--------------------------------------------------------------------------------

 

 

(b)in connection with any Exclusive License, the proceeds thereof in the form of
cash and Cash Equivalents constituting Upfront Payments, net of:

(i)attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;

(ii)other fees and expenses actually incurred in connection therewith;

(iii)taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements);

(iv)amounts provided as a reserve in accordance with GAAP against any
liabilities associated with such Exclusive License (including, without
limitation, against any indemnification obligations associated with such
Exclusive License); provided that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; and

(c)in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Non‑Consenting Lenders”:  as defined in Section 10.1.

“Non‑Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

“Non‑U.S. Pension Plan”:  any plan, fund or other similar program established or
maintained outside the United States by a Group Member primarily for the benefit
of employees of Group Members residing outside the United States, which plan,
fund or other similar program provides for retirement income of such employees
or a deferral of income from such employees in contemplation of retirement and
is not subject to ERISA or the Code.

“Not Otherwise Applied”:  with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any Insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post‑filing or post‑petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-29-

 

 

--------------------------------------------------------------------------------

 

 

Agent or to any Lender (or, in the case of Specified Hedge Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise;  provided
that, notwithstanding anything to the contrary contained herein or in the other
Loan Documents,  the Obligations shall exclude any Excluded Swap Obligations of
any Guarantor.

“OFAC”:  as defined in Section 4.23(a).

“Offer”:  as defined in Section 10.6(b).

“Offer Loans”:  as defined in Section 10.6(b).

“Original Closing Date”:  September 16, 2011.

“Original Credit Agreement”:  as defined in the recitals to this Agreement.

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Board Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Parent Entity” shall mean any of Holdings, Intermediate Holdco and Holdco and
any other person of which Holdings is a Subsidiary.

“Participant”:  as defined in Section 10.6(e).

“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor entity performing similar
functions).



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-30-

 

 

--------------------------------------------------------------------------------

 

 

“Perfection Certificate”:  shall mean a perfection certificate in the form of
Exhibit I-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Collateral Agent.

“Permitted Acquisition”:  any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all or a majority of
the Capital Stock of, or a business line or unit or a division of, any Person;
provided:

(a)immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(b)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c)in the case of the acquisition of Capital Stock, such Capital Stock shall
become subject to a security interest in favor of the Collateral Agent for the
benefit of the Secured Parties and the issuer of such Capital Stock shall become
a Loan Party, in each case, in accordance with Section 6.10 and 6.11;

(d)the Consolidated Leverage Ratio, in each case, calculated on a pro forma
basis after giving effect to such acquisition as if such acquisition had
occurred on the first day of the most recent period of four (4) consecutive
fiscal quarters of the Borrower for which financial statements are available
shall be either (x) less than 4.50:1.00 or (y) no greater than the Consolidated
Leverage Ratio as of the last day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1;

(e)Holdings shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (d) above and compliance with
clause (f) below, together with all relevant financial information with respect
to such acquired assets, including, in the event the Consolidated EBITDA
(calculated on a pro forma basis) of the assets and property subject to such
acquisition is greater than 25% of the Consolidated EBITDA (calculated on a pro
forma basis) of Holdings, appropriate revisions to the Projections included in
the Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 6.2(b), appropriate revisions to such Projections, in each
case after giving effect to such proposed acquisition (such revised projections
or Projections to be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-31-

 

 

--------------------------------------------------------------------------------

 

 

actual results during the period covered thereby may differ from such revised
projections or Projections by a material amount)); and

(f)any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which Holdings and/or
its Subsidiaries are engaged, or are permitted to be engaged, as provided in
Section 7.14, as of the time of such acquisition.

“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are
satisfied:  (a) the weighted average life to maturity of such refinancing
Indebtedness shall be greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced; (b) the principal amount of such
refinancing Indebtedness shall be less than or equal to the principal amount
(including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other amounts
paid, and fees and expenses incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) the refinancing Indebtedness is subordinated
to the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”:  as defined in Section 6.1.

“Pledged Company”:  any Subsidiary of Holdings the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.

“Portfolio Interest Exemption”:  as defined in Section 3.10.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-32-

 

 

--------------------------------------------------------------------------------

 

 

“Pound Sterling”:  the lawful currency of the United Kingdom.

“Pro Forma Financial Statements”:  as defined in Section 4.1(a).

“Projections”:  as defined in Section 6.2(b).

“Properties”:  as defined in Section 4.17(a).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Capital Stock”:  any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable (or from which it was
converted or exchanged)), or upon the happening of any event, (x) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable (excluding any mandatory redemption
resulting from an asset sale or change in control so long as no payments in
respect thereof are due or owing, or otherwise required to be made, until all
Obligations have been paid in full in cash), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case, at any time on
or after the one hundred eighty-first day following the Term Loan Maturity Date,
or (y) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (or has been converted or exchanged from) (i) debt
securities or (ii) any Capital Stock referred to in clauseclauses (a) or (b)(x)
above, in each case, at any time on or after the one hundred eighty-first day
following the Term Loan Maturity Date.

“Qualified Counterparty”:  with respect to any Hedge Agreement, any counterparty
thereto that is, or that at the time such Hedge Agreement was entered into, was,
a Lender, an Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in
the case of any such Hedge Agreement entered into prior to the Restatement
Effective Date, any counterparty that was a Lender, an Affiliate of a Lender, an
Agent or an Affiliate of an Agent on the Original Closing Date); provided that,
in the event a counterparty to a Hedge Agreement at the time such Hedge
Agreement was entered into (or, in the case of any Hedge Agreement entered into
prior to the Restatement Effective Date, on the Original Closing Date) was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

“Quarterly Payment Date”:  March 31, June 30, September 30 and December 31 of
each year.

“Recovery Event”:  any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-33-

 

 

--------------------------------------------------------------------------------

 

 

“Refinanced Term Loans”:  as defined in Section 10.1.

“Refinancing”:  as defined in the recitals to this Agreement.

“Register”:  as defined in Section 10.6(d).

“Regulation S‑X”:  Regulation S‑X promulgated under the Securities Act.

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Reinvestment Deferred Amount”:  with respect to (i) any Reinvestment Event
(other than any IP Sale), the aggregate Net Cash Proceeds and (ii) any
Reinvestment Event that is an IP Sale, 75% of the aggregate Net Cash Proceeds,
in each case, received by any Group Member in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 3.2(b) as a result of the
delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale, IP Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower, (directly or indirectly through a Restricted Subsidiary) intends and
expects to reinvest all or a specified portion of the Net Cash Proceeds of an
Asset Sale, IP Sale or Recovery Event in its business (including by making
Permitted Acquisitions and funding research and development costs); provided
that in the case of an IP Sale of Key IP the proceeds from such IP Sale (a) are
maintained in an account that is the subject of a Control Agreement until the
earlier of (i) the Reinvestment Prepayment Date, (ii) the date on which they are
reinvested in accordance with this Agreement or (iii) the date on which they are
applied in prepayment of the Term Loans and (b) may not be invested or
reinvested in any Unrestricted Subsidiary or to fund research and development
costs.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount reinvested prior
to the relevant Reinvestment Prepayment Date in the Borrower’s or the Restricted
Subsidiaries’ businesses (including by making Permitted Acquisitions and, except
for in the case of an IP Sale of Key IP, funding research and development
costs); provided that, in the case of an IP Sale of Key IP, such assets shall be
reasonably comparable (including as to value and as to quality and amount of
cash flows that are expected to be generated therefrom) as the Key IP disposed
in such IP Sale, as determined by the Borrower in good faith and confirmed in a
certificate of a Responsible Officer delivered to the Administrative Agent on or
prior to such date.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if Intermediate Holdco,
the Borrower or a Restricted Subsidiary, as the case may be has entered into a
legally binding commitment to

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-34-

 

 

--------------------------------------------------------------------------------

 

 

reinvest such Reinvestment Deferred Amount during such twelve (12) month period,
eighteen (18) months) after such Reinvestment Event and (b) the date on which
the Borrower shall have determined not to, or shall have otherwise ceased to,
reinvest the relevant Reinvestment Deferred Amount in accordance with this
Agreement.

“Related Indemnified Person”:  of an indemnified person means (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Term Loans.

“Related Party Register”:  as defined in Section 10.6(d).

“Release”:  any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”:  as defined in Section 10.1.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

“Repricing Transaction”:  the prepayment or refinancing of all or a portion of
the 2016 Term Loans or the 2019 Term Loans, as the case may be, with the
incurrence by any Loan Party of any long‑term bank debt financing (including,
without limitation, any Replacement Term Loans) incurred forin connection with a
transaction the primary purpose of obtaining anwhich is to reduce the effective
interest cost or weighted average yield (excluding any arrangement or commitment
fees in connection therewith) applicable to the the 2021 Term Loans (a) the
prepayment, refinancing, substitution or replacement of all or a portion of the
2021 Term Loans with the incurrence of any new long-term first lien bank
indebtedness by the Borrower or any of its Restricted Subsidiaries having an
effective interest cost or weighted average yield at the time of incurrence
thereof that is less than the effective interest rate forcost or weighted
average yield of the 2016 Term Loans or the 2019 Term Loans, as the case may be,
including without limitation, as may be effected throughsuch 2021 Term Loans at
the time of such incurrence or (b) any amendment to this Agreement relating to
thethat, directly or indirectly, reduces the effective interest rate for,cost or
weighted average yield of, the 2016 Term Loans or the 2019 Term Loans, as the
case may be. such 2021 Term Loans (or any Lender must assign its Terms Loans
as a result of its failure to consent to any such amendment).  No “Repricing

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-35-

 

 

--------------------------------------------------------------------------------

 

 

Transaction” shall be deemed to occur in connection with any Change of Control
or Transformative Acquisition.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, in each case,
any applicable Health Care Laws.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.

“Restatement Effective Date”:  the date on which all the conditions set forth in
Section 3 of the First Amendment are satisfied.

“Restricted Payments”:  as defined in Section 7.5.

“Restricted Subsidiary”:  shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P”:  Standard & Poor’s Ratings Services.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: that certain Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of February 14, 2013, among Borrower, Holdings, Intermediate
Holdco, the Guarantors party thereto, the Administrative Agent and certain Term
Lenders party thereto.

“Second Amendment Effective Date”: the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agent.

“Second Lien Credit Agreement”:  the Second Lien Credit Agreement dated as of
September 16, 2011 among Holdings, the Borrower, Morgan Stanley Senior Funding,
Inc. as administrative agent, and the other parties thereto.

“Secured Parties”:  the collective reference to the Lenders, the Agents, and the
Qualified Counterparties, and each of their successors and assigns.

“Securities Act”:  the Securities Act of 1933, as amended.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-36-

 

 

--------------------------------------------------------------------------------

 

 

“Security Documents”:  the collective reference to  the Guarantee and Collateral
Agreement, the Debentures, the Mortgages (if any), the Control Agreements, the
Intellectual Property Security Agreements and all other security documents
hereafter delivered to the Administrative Agent or the Collateral Agent granting
a Lien on any property of any Person to secure the Obligations of any Loan Party
under any Loan Document or any Specified Hedge Agreement.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”:  as defined in the definition of Intellectual Property.

“Solvent”:  as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities; (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise); (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Restatement Effective
Date; (e) it is not unable to pay its debts as they fall due; and (f) in the
case of any such Person organized under the laws of the Republic of Ireland, it
is not deemed unable to pay its debts as they fall due for purposes of the laws
of the Republic of Ireland.

“Special Flood Hazard Area”:  an area that FEMA’s current flood maps indicate
has at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

“specified currency”:  as defined in Section 10.17.

“Specified Hedge Agreement”:  any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements; provided, however, that notwithstanding such
release, nothing herein shall limit the contractual rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary of Holdings for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
or a Subsidiary Guarantor the payment of principal and interest of which and
other obligations of the Borrower or such Subsidiary Guarantor in respect
thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-37-

 

 

--------------------------------------------------------------------------------

 

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person and, in the case of Person which is a company
incorporated in Ireland, shall include a subsidiary of such Person within the
meaning of Section 1557 of the Companies Acts 1963Act 2014 of Ireland.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantor”:  each Subsidiary of Holdings (other than the Borrower)
that guarantees the Obligations pursuant to a Loan Document or pursuant to
Section 6.10.

“Survey”:  a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise acceptable to the Collateral Agent.

 “Swap Obligations”:  with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swiss Franc”:  the lawful currency of Switzerland.

“Syndication Agent(s)”:  as defined in the preamble to this Agreement.

“Syndication Date”:  the date on which the Lead Arrangers complete syndication
of the Term Loans and the entities selected in such syndication process become
parties to this Agreement.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-38-

 

 

--------------------------------------------------------------------------------

 

 

“Taxes”:  taxes, levies, imposts, duties, charges, fees, deductions or
withholdings imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

“Tax Status Certificate”:  as defined in Section 3.10.

“Term Commitments”:  each of the 2016 Term Commitments and 2019 Term
Commitments.

“Term Facilities”:  each of the 2016 Term Facility and 20192021 Term Facility.

“Term Lender”:  each 2016 Term Lender and 20192021 Term Lender, as the context
may require.

“Term Loans”:  as defined in Section 2.1(b), together with any Incremental Term
Loans, if applicable.

“Term Loan Increase Effective Date”:  as defined in Section 2.4(a).

“Term Loan Maturity Date”:  (a) in the case of the 2016 Term Facility, the 2016
Term Loan Maturity Date and (b) in the case of the 20192021 Term Facility, the
20192021 Term Loan Maturity Date, as the context may require.

“Term Percentage”:  each of the 2016 Term Percentage and the 2019 Term
Percentage, as the context may require and after the Fourth Amendment Effective
Date, the 2021 Term Percentage.

 

“Third Amendment”: that certain Amendment No. 3 and Waiver to Amended
and Restated Credit Agreement, dated as of May 22, 2013, among Borrower,
Holdings, Intermediate Holdco, Holdco, the Guarantors party thereto, the
Administrative Agent and certain Term Lenders party thereto.

 

 “Third Amendment Effective Date”: the date on which all of the conditions
contained in Section 3 of the Third Amendment have been satisfied or waived by
the Administrative Agent.

 

“Title Company”:  any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

 

“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.  The original aggregate amount of the Total Term
Commitments on the Restatement Effective Date is $375,000,000.

 

“Tranche”:  each of the 2016 Term Loans, the 2019 Term Loans (and on and
after the Fourth Amendment Effective Date, the 2021 Term Loans), any Term Loans
borrowed in accordance with Section 2.4, any “extended tranche” as set forth in
Section 3.16 and any Replacement Term Loans, as the context may require.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-39-

 

 

--------------------------------------------------------------------------------

 

 

“Transaction”:  collectively, (a) the Refinancing, (b) the borrowing of the Term
Loans on the Restatement Effective Date and (c) the other transactions
contemplated by the Loan Documents.

“Transferee”:  any Assignee or Participant.

“Transformative Acquisition”: any acquisition by any Group Member that
either (a) is not permitted by the terms of this Agreement and other Loan
Documents immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement and other Loan Documents immediately
prior to the consummation of such acquisition, would not provide the
Group Members with adequate flexibility under this Agreement and other Loan
Documents for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

“Type”:  as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.

“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

“United States”:  the United States of America.

“Unrestricted Subsidiary”:  means any Subsidiary designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.16, in
each case, until such Person ceases to be Unrestricted Subsidiary in accordance
with Section 6.16 or ceases to be a Subsidiary.

“Upfront Payment”:  means, for any Exclusive License, the aggregate cash payment
paid to any Group Member on or prior to the consummation of the Exclusive
License (and which, for the avoidance of doubt, shall not include any royalty,
earnout, milestone payment, contingent payment or any other deferred payment
that may be payable thereafter.)

“U.S. GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States.

“Voluntary Prepayment”:  a prepayment of the Term Loans.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-40-

 

 

--------------------------------------------------------------------------------

 

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the
EU Bail-In Legislation Schedule.

1.2Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.

(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP in effect as of the
Original Closing Date; provided that, if either the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Original
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-41-

 

 

--------------------------------------------------------------------------------

 

 

Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Administrative Agent, the Borrower
and the Lenders shall negotiate in good faith to amend such provision to
preserve the original intent in light of the change in GAAP; provided that such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein , any lease that
is treated as an operating lease for purposes of GAAP as of the Original Closing
Date shall continue to be treated as an operating lease (and any future lease,
if it were in effect on the Original Closing Date, that would be treated as an
operating lease for purposes of GAAP as of the Original Closing Date shall be
treated as an operating lease), in each case for purposes of this Agreement
notwithstanding any change in GAAP after the Original Closing Date.

(f)When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of LIBOR Rate Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

SECTION 2.AMOUNT AND TERMS OF TERM COMMITMENTS

2.1Term Commitments.  Subject to the terms and conditions hereof, (a) each 2016
Term Lender severally agrees to make a term loan (a “2016 Term Loan”) to the
Borrower on the Restatement Effective Date in an amount not to exceed the 2016
Term Commitment of such 2016 Term Lender and (b) each 2019 Term Lender severally
agreesagreed to make a term loan (a “2019 Term Loan”  and upon the Fourth
Amendment Effective Date, such 2019 Term Loan becoming a term loan with a
maturity date of September 25, 2021 (a “2021 Term Loan”) and, together with the
2016 Term Loan, the “Term Loans”) to the Borrower on the Restatement Effective
Date in an amount not to exceed the 2019 Term Commitment of such 2019 Term
Lender.  The Term Loans may from time to time be LIBOR Rate Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

2.2Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form annexed hereto as Exhibit B
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least 1 Business Day prior to the anticipated Restatement
Effective Date) requesting that the applicable Lenders make the Term Loans on
the Restatement Effective Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
applicable Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Restatement Effective Date, each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the applicable Term Loan or Term Loans to be made by such Lender
(or, upon written notice to the Administrative Agent, through a deemed repayment
of loan(s) under the Original Credit Agreement or the Second Lien

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-42-

 

 

--------------------------------------------------------------------------------

 

 

Credit Agreement held by such Lender and a deemed extension of a Term Loan
hereunder).  The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on such Borrowing Date by wire transfer
in immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.

2.3Repayment of Term Loans.  (i) On each Quarterly Payment Date, beginning with
December 31, 2012, the Borrower shall repay to the Administrative Agent for the
ratable account of (a) the 2016 Term Lenders the principal amount of 2016 Term
Loans then outstanding in an amount equal to 1.25% of the aggregate initial
principal amounts of all 2016 Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1(a); provided that no repayment of the type described in
this clause (a) shall be required following the third anniversary of the
Restatement Effective Date and (b) until the Fourth Amendment Effective
Date, the 2019 Term Lenders the principal amount of 2019 Term Loans then
outstanding in an amount equal to 0.25% of the aggregate initial principal
amounts of all 2019 Term Loans theretofore borrowed by the Borrower pursuant to
Section 2.1(b), and (ii) on each Quarterly Payment Date occurring on or after
the Fourth Amendment Effective Date, the Borrower shall repay to the
Administrative Agent for the ratable account of the 2021 Term Lenders
the principal amount of 2021 Term Loans then outstanding in an amount equal to
0.25% of the aggregate initial principal amounts of the 2019 Term
Loans originally borrowed by the Borrower pursuant to Section 2.1(b) on the
Restatement Effective Date, in each case, in accordance with the order of
priority set forth in Section 3.8.  The remaining unpaid principal amount of the
applicable Tranche of Term Loans and all other Obligations under or in respect
of such Tranche of Term Loans shall be due and payable in full, if not earlier
in accordance with this Agreement, on (x) in the case of the 2016 Term Facility,
the 2016 Term Loan Maturity Date, (y) in the case of the 20192021 Term Facility,
the 20192021 Term Loan Maturity Date and (z) in the case of any Incremental Term
Loan and Extension Loan, as set forth in the applicable amendment agreement
effecting such Term Loan.

2.4Incremental Term Loans.

(a)Borrower Request.  The Borrower may at any time and from time to time after
the Restatement Effective Date by written notice to the Administrative Agent
elect to request the establishment of one or more new term loan facilities
(each, an “Incremental Term Facility”) with term loan commitments (each, an
“Incremental Term Loan Commitment”) in an aggregate amount not to exceed the
greater of (a) $140,000,000 and (b) such amount as will not cause the First Lien
Secured Leverage Ratio as of the date of the most recent financial statements
delivered pursuant to Section 6.1(a) or (b) to be greater than 2.60:1.00, on a
pro forma basis after giving effect to the incurrence thereof and the
application of proceeds therefrom, and in minimum increments of
$10,000,000.  Each such notice shall specify (i) the date (each, a “Term Loan
Increase Effective Date”) on which the Borrower proposes that the Incremental
Term Loan Commitment shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent) to whom the Borrower proposes any
portion of such Incremental Term Loan Commitment be allocated and the amounts of
such allocations (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Term Loan).



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-43-

 

 

--------------------------------------------------------------------------------

 

 

(b)Conditions.  The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:

(i)each of the conditions set forth in Section 5.2 shall be satisfied;

(ii)no Default or Event of Default shall have occurred or be continuing or would
result from the borrowings to be made on the Term Loan Increase Effective Date;
and

(iii)the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c)Terms of Incremental Term Loans and Incremental Term Loan Commitments.  The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i)terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of an existing Tranche of
Term Loans or may comprise one or more new Tranches of Term Loans);

(ii)the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
2016 Term Loans;

(iii)the maturity date of Incremental Term Loans shall not be earlier than the
2016 Term Loan Maturity Date; and

(iv)the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include all
upfront or similar fees, original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
or  LIBOR Rate or ABR “floors” (with any increase in such floors being equated
to an increase in interest rate) payable to all Lenders providing such
Incremental Term Loans, but shall exclude customary arrangement fees payable to
any arranger in connection with the Incremental Term Loans) for the Incremental
Term Loans shall not be greater than the highest applicable yield that may,
under any circumstances, be payable with respect to each Tranche of then
outstanding Term Loans plus 50 basis points, except to the extent that the
applicable yield of each Tranche of Term Loans is increased to the extent
necessary to achieve the foregoing; provided that in the event the weighted
average life to maturity of the Incremental Term Loans is equal to or greater
than the weighted average life to maturity of the 20192021 Term Loans, the
immediately preceding proviso shall not apply to the 2016 Term Loans.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-44-

 

 

--------------------------------------------------------------------------------

 

 

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Incremental Lender making such Incremental Term Loan Commitment, in
form and substance reasonably satisfactory to each of them.  The Increase Term
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4.  In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d)Making of Incremental Term Loans.  On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Incremental Lender of
such Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e)Equal and Ratable Benefit.  The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Term
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Guarantors.  The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5Fees.

(a)The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at times specified.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrower and the applicable Agent).

SECTION 3.GENERAL PROVISIONS APPLICABLE TO LOANS

3.1Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, without premium or penalty (other
than as set forth in Section 3.2(d) below), upon irrevocable notice delivered to
the Administrative Agent no later than 12:00 Noon, New York City time,
three (3) Business Days prior thereto, in the case of LIBOR Rate Loans, and no
later than 12:00 Noon, New York City time, one (1) Business Day prior thereto,
in the case of ABR Loans, which notice shall specify the date and amount of
prepayment, whether the prepayment is of LIBOR Rate Loans or ABR Loans, the
Tranche of Term Loans to which the prepayment applies and the manner in which
such prepayment is to be applied to the applicable Tranche of Term Loans;
provided, that if a LIBOR Rate Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-45-

 

 

--------------------------------------------------------------------------------

 

 

also pay any amounts owing pursuant to Section 3.11.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.  Partial prepayments of LIBOR Rate Loans
shall be in an aggregate principal amount of $500,000 or integral multiples of
$100,000 in excess thereof.  Partial prepayments of ABR Loans shall be in an
aggregate principal amount of $250,000 or integral multiples of $100,000 in
excess thereof.  Notwithstanding the foregoing, a notice of prepayment delivered
by Borrower in accordance with this Section 3.1 may expressly state that such
notice is conditioned upon the effectiveness of new credit facilities or other
sources of refinancing and which effectiveness will result in the immediate
payment in full in cash of all Obligations, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the time on which the Term Loans would have been repaid in accordance
with such notice of prepayment) if such condition is not satisfied or not
reasonably likely to be satisfied and the Borrower shall pay any amounts due
under Section 3.9, if any, in connection with any such revocation.

3.2Mandatory Prepayments; Prepayment Premium.

(a)If any Indebtedness shall be incurred or issued by any Group Member after the
Restatement Effective Date (other than Excluded Indebtedness), an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
incurrence or issuance toward the prepayment of the Term Loans as set forth in
Section 3.2(d).

(b)If on any date any Group Member shall receive Net Cash Proceeds from (i) any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 3.2(d);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 3.2(d) or (ii) any IP Sale, then unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
not less than 75% of such Net Cash Proceeds shall be applied on such date toward
the prepayment of the Term Loans as set forth in Section 3.2(d); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 3.2(d).

(c)The Borrower shall, on each Excess Cash Flow Application Date, apply the ECF
Percentage of the excess, if any, of (i) Excess Cash Flow for the related Excess
Cash Flow Payment Period minus (ii) Voluntary Prepayments made during such
Excess Cash Flow Payment Period toward the prepayment of the Term Loans as set
forth in Section 3.2(d).  Except as provided below, each such prepayment and
commitment reduction shall be made on a date (an “Excess Cash Flow Application
Date”) no later than ten (10) days after the date on which the financial
statements referred to in Section 6.1(a) for the fiscal year of Holdings with
respect to which such prepayment is made are required to be delivered to the
Lenders (commencing with the fiscal year of Holdings ending December 31, 2013).



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-46-

 

 

--------------------------------------------------------------------------------

 

 

(d)Amounts to be applied in connection with prepayments made pursuant to this
Section 3.2 shall be applied to the prepayment of the Term Loans in accordance
with Section 3.8.  The application of any prepayment pursuant to this
Section 3.2 shall be made, first, to ABR Loans and, second, to LIBOR Rate
Loans.  Each prepayment of the Term Loans under this Section 3.2 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(e)The Total Term Commitments of each Term Facility (and the Term Commitments of
each Lender) shall terminate in their entirety upon the funding thereof on the
Restatement Effective Date.

(f)Prepayment Premium.  In the event that, on or prior to the date that occurs
six months following the SecondFourth Amendment Effective Date, the Borrower
(x) makes any prepayment of any Tranche of Term Loans in connection with any
Repricing Transaction or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each applicable Lender of such Tranche of Term Loans
being repaid, (i) in the case of clause (x), a prepayment premium of 1% of the
amount of the Term Loans being prepaid and (ii) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Tranche of Term
Loans outstanding immediately prior to such amendment.

3.3Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert LIBOR Rate Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
LIBOR Rate Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to LIBOR Rate Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a LIBOR Rate Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b)Any LIBOR Rate Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term Interest Period set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no LIBOR Rate Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. 

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-47-

 

 

--------------------------------------------------------------------------------

 

 

Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

3.4Limitations on LIBOR Tranches.  Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of LIBOR Rate
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the LIBOR Rate Loans
comprising each LIBOR Tranche shall be equal to $500,000 or integral multiples
of $100,000 in excess thereof and (b) no more than ten (10) LIBOR Tranches shall
be outstanding at any one time.

3.5Interest Rates and Payment Dates.

(a)Each LIBOR Rate Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin.

(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c)If the Borrower shall default in the payment of the principal or interest on
any Term Loan or any other amount becoming due hereunder, by acceleration or
otherwise, or under any other Loan Document (or including, as a result of an
Event of Default under Sections 8(a) or (f)), the Borrower shall pay interest on
any such defaulted amount at a rate per annum equal to (i) in the case of Term
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, and (ii) in the case of any such
other amounts, the non‑default rate then applicable to ABR Loans plus 2%.

(d)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e)Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

3.6Computation of Interest and Fees.

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-48-

 

 

--------------------------------------------------------------------------------

 

 

interest on which is calculated on the basis of clause (a) or (b) of the
definition of ABR, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a LIBOR Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 3.6(a).

3.7Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or

(b)the Administrative Agent shall have received notice from the Required Lenders
that the LIBOR Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as reasonably
determined and conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (x) any Term Loans that were to have been converted on the first
day of such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans
and (y) any outstanding LIBOR Rate Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon a determination that the condition or situation
which gave rise to such notice no longer exists), no further LIBOR Rate Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to LIBOR Rate Loans.

3.8Pro Rata Treatment; Application of Payments; Payments.

(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages of the relevant Lenders.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-49-

 

 

--------------------------------------------------------------------------------

 

 

(b)Except for optional prepayments pursuant to Section 3.1 and prepayments
pursuant to Section 10.6(b)(v)(C), each payment (including each prepayment) on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of each Tranche of the
Term Loans then held by the Lenders.  Optional prepayments pursuant to
Section 3.1 shall be applied ratably to the outstanding principal amount of the
Tranche of Term Loans specified by the Borrower in the applicable notice of
prepayment.  The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans as specified
by the Borrower in the applicable notice of prepayment.  Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

(c)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the LIBOR Rate Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a LIBOR Rate Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

(e)Notwithstanding anything to the contrary contained herein, the provisions of
this Section 3.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non‑Defaulting Lenders
as opposed to Defaulting Lenders.

3.9Requirements of Law.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-50-

 

 

--------------------------------------------------------------------------------

 

 

(a)If the adoption of, taking effect of or any change in any Requirement of Law
or in the administration, interpretation or application thereof or compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the Restatement Effective Date  (and, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith are deemed to have
gone into effect and adopted subsequent to the Restatement Effective Date):

(i)shall subject any Lender to any Tax of any kind whatsoever (other than
Excluded Taxes (including any change in the rate of any Excluded Tax),
Indemnified Taxes and Other Taxes which shall be governed exclusively by
Section 3.10, and any Tax imposed on or measured by the net income of any
Lender), with respect to this Agreement or any other Loan Document;

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii)shall impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.

(b)If any Lender shall have determined that the adoption of, taking effect of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Restatement Effective Date (and, for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted subsequent to the Restatement Effective Date)
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-51-

 

 

--------------------------------------------------------------------------------

 

 

written request therefor setting forth in reasonable detail the charge and the
calculation of such reduced rate of return, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c)A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such one hundred and eighty (180) day period shall be extended to include
the period of such retroactive effect.  The obligations of the Borrower pursuant
to this Section shall survive the termination of this Agreement and the payment
of the Term Loans and all other amounts payable hereunder.  The Borrower shall
pay the Lender the amount shown as due on any certificate referred to above
within ten (10) days after receipt thereof.

3.10Taxes.

(a)Payments Free of Indemnified Taxes and Other Taxes.  Any and all payments by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if any applicable withholding agent
shall be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings (ii) the applicable withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.10(a)) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, except for
any Other Taxes imposed on any assignment of or participation with respect to a
Lender’s rights or obligations hereunder pursuant to Section 10.6 if such Tax is
imposed as a result of the Lender having a present or former connection with the
jurisdiction imposing such Tax (other than a connection arising solely from
having executed, delivered, enforced, become a party to, performed its
obligations, received payments, received or perfected a security interest under,
and/or engaged in any other transaction pursuant to, any Loan Document).

(c)Indemnification by the Borrower.  Without duplication of Section 3.10(a), the
Borrower shall indemnify each Agent and Lender, within 10 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-52-

 

 

--------------------------------------------------------------------------------

 

 

Indemnified Taxes or Other Taxes imposed on or attributable to amounts payable
under this Section 3.10(c)) imposed on or payable by such Agent or Lender, as
the case may be, with respect to this Agreement or any other Loan Document, and
reasonable expenses arising therefrom, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability (together with a copy of any applicable documents from the IRS or
other Governmental Authority that asserts such claim) delivered to the Borrower
by a Lender (with a copy to the relevant Agent), or by an Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.  If
the Borrower reasonably believes that there is an appropriate basis to pursue a
refund (whether received in cash or applied as an offset against other Taxes
due) of any Indemnified Tax or Other Tax indemnified by the Borrower under this
Section 3.10(c), or for which any Loan Party has paid additional amounts under
Section 3.10(a), the affected Agent or Lender (as applicable) shall, upon the
Borrower’s written request and at the Borrower’s expense, pursue such refund;
provided that no Agent or Lender shall be obligated to pursue any such refund if
such Agent or Lender determines in good faith that it would be materially
disadvantaged or prejudiced, or subject to any unreimbursed cost or expense, by
pursuing such refund.  Any refund described in the preceding sentence that is
received by any Agent or Lender shall be payable to the Borrower to the extent
provided in Section 3.10(h).

(d)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e)Status of Lenders.  Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction.  If any form, certification or other documentation
provided by a Lender pursuant to this Section 3.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so.

(f)Without limiting the generality of the foregoing,

(A)any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-53-

 

 

--------------------------------------------------------------------------------

 

 

completed and executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Administrative Agent (in such number of signed originals as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon request of the Borrower or the Administrative Agent) as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to U.S. federal backup withholding or information
reporting requirements; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of U.S. federal withholding tax with respect
to any payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of signed originals as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:

(i)IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party;

(ii)IRS Form W-8ECI (or any successor thereto) claiming that specified payments
(as applicable) under this Agreement or any other Loan Documents (as applicable)
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit D-1, D-2, D-3 or D-4, as applicable (a “Tax Status Certificate”), to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of  the
Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) IRS Form W-8BEN (or any successor thereto);

(iv)where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)); or

(v)any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-54-

 

 

--------------------------------------------------------------------------------

 

 

Requirements of Laws to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

Notwithstanding anything to the contrary in this Section 3.10(f), no Lender
shall be required to deliver any documentation pursuant to this Section 3.10(f)
that it is not legally eligible to provide.

(g)FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall use commercially reasonable efforts to deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and
otherwise at such times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to avoid the imposition of withholding obligations under
FATCA with respect to such Lender.

(h)If any Agent or Lender determines, in its good faith discretion, that it has
received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this
Section 3.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority (other
than any penalties arising from the gross negligence or willful misconduct of
the Agent or the Lender)) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority.  This subsection shall
not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(i)The agreements in this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder or under any other Loan Document.

3.11Indemnity.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Rate Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-55-

 

 

--------------------------------------------------------------------------------

 

 

prepayment of or conversion from LIBOR Rate Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of, or a conversion from, LIBOR Rate Loans on a day that
is not the last day of an Interest Period with respect thereto or (d) any other
default by the Borrower in the repayment of such LIBOR Rate Loans when and as
required pursuant to the terms of this Agreement.  A certificate setting forth
in reasonable detail the basis for requesting such amount actually incurred as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

3.12Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.9 or 3.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 3.9 or 3.10(a), (b) or
(c).  The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

3.13Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 3.9
or 3.10(a) (such Lender, an “Affected Lender”), (b) is a Non‑Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) in the case of an Affected Lender, prior to any such
replacement, such Lender shall have taken no action under Section 3.12 that have
actually eliminated the continued need for payment of amounts owing pursuant to
Section 3.9 or 3.10(a), (iii) the replacement financial institution or entity
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 3.11 if any LIBOR Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution or entity
shall be an Eligible Assignee, (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that, except in the case of clause (c) hereof, the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.9 or
3.10(a), as the case may be, (viii) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender, and (ix) in the case of a
Non‑Consenting Lender, (A) the replacement financial institution or entity shall
consent at the time of such assignment to each matter in respect of which the
replaced Lender was a Non‑Consenting Lender and (B) to the extent applicable,
the Borrower shall pay any amounts due to such Non‑Consenting Lender pursuant to
Section 3.2(e).

3.14Evidence of Debt.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-56-

 

 

--------------------------------------------------------------------------------

 

 

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b)The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 10.6(d), the assigning Lender, acting solely for this
purpose as a non‑fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), a Related Party Register), in
each case pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Term Loan made hereunder and
any Note evidencing such Term Loan, the Type of such Term Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent (or,
in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

(d)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will execute and deliver to such Lender a promissory note
of the Borrower evidencing any Term Loans, of such Lender, substantially in the
form of Exhibit E, with appropriate insertions as to date and principal amount.

3.15Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Rate
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make LIBOR Rate Loans, continue LIBOR Rate Loans as such and
convert ABR Loans to LIBOR Rate Loans shall forthwith be canceled and (b) such
Lender’s Term Loans then outstanding as LIBOR Rate Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a LIBOR Rate Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.11.

3.16Extension Offers.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-57-

 

 

--------------------------------------------------------------------------------

 

 

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding the applicable Tranche of Term Loans, on a pro
rata basis (based on the aggregate outstanding principal amount of such Tranche
of Term Loans) and on the same terms to each such Lender, the Borrower may from
time to time extend the maturity date and availability period of such Tranche of
Term Loans, and otherwise modify the terms of such Tranche of Term Loans,
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Tranche of Term Loans (and related outstandings) (each, an “Extension”, and each
Tranche of Term Loans so extended being an “extended tranche”; any Extension
Loans shall constitute a separate Tranche of Term Loans from the other Tranches
of Term Loans so long as the following terms are satisfied:  (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders and no
Event of Default shall exist immediately after the effectiveness of any
Extension Loan, (ii) except as to interest rates, fees, final maturity date and
premium, which shall, subject to immediately succeeding clauses (iii), (iv) and
(v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Tranche of Term Loans of any Lender extended pursuant to any
Extension (“Extension Loans”) shall have the same terms (save for any terms that
apply solely after the latest maturity date of the Term Loans hereunder prior to
giving effect to such Extension) as the Tranche of Term Loans subject to such
Extension Offer, (iii) the final maturity date of any Extension Loans shall be
no earlier than the then latest maturity date of Term Loans hereunder, (iv) the
Weighted Average to Life Maturity of the Extension Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of Tranche of Term Loans
extended thereby; (v) the amortization schedule applicable to the Extension
Loans pursuant to Section 2.4 for the periods prior to the maturity date of the
Term Loans hereunder shall not be increased, (vi) any Extension Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof), in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.  For the avoidance of doubt, no Lender
shall be required to participate in any Extension.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 3.16, the Extension Offer shall specify the Tranche of Term Loans as to
which the Extension Offer applies and a minimum amount of Term Loans to be
tendered (which shall not be less than $10,000,000) as a condition to the
consummation of such Extension Offer (a “Minimum Extension Condition”).  The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 3.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extension Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-58-

 

 

--------------------------------------------------------------------------------

 

 

otherwise prohibit any such Extension or any other transaction contemplated by
this Section 3.16.

(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion
thereof).  The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of the Term Loan so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 3.16.

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 3.16.

(e)The conversion of any Term Loans hereunder into Extension Loans in accordance
with this Section 3.16 shall not constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

SECTION 4.REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Term Loans, each of Holdings and the Borrower hereby represents and warrants
on the Restatement Effective Date that:

4.1Financial Condition.

(a)The audited consolidated balance sheets and related statements of income and
cash flows of Holdings and its Subsidiaries as of and for the fiscal year ended
March 31, 2012, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, presents fairly in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its cash flows for such fiscal years.

(b)The unaudited condensed consolidated balance sheets and related statements of
operations and comprehensive income (loss) and cash flows of Holdings and its
Subsidiaries as of and for the three months ended June 30, 2012, presents fairly
in all material respects the consolidated financial condition of Holdings as at
such date, and the consolidated results of its operations and its cash flows for
such three month period.

4.2No Change.  Since March 31, 2012, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

4.3Corporate Existence; Compliance with Law.  Except as permitted under
Section 7.3, each Group Member (a) is duly organized, validly existing and in
good standing

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-59-

 

 

--------------------------------------------------------------------------------

 

 

under the laws of the jurisdiction of its organization, to the extent such
concept is recognized in its jurisdiction of incorporation, (b) has the
organizational power and authority and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

4.4Power; Authorization; Enforceable Obligations.  Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Refinancing or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except the filings referred to in Section 4.19
which filings have been, or will be, obtained or made and are in full force and
effect on or before the Restatement Effective Date, and all applicable waiting
periods shall have expired, in each case without any action being taken by any
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on the Refinancing, other than any such consent, authorizations,
filings and notices the absence of which could not reasonably be expected to
have a Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought by proceedings in equity or at law).

4.5No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate (a) the Organizational Documents of any Loan Party,
(b) any Requirement of Law (including any Health Care Laws), Governmental
Authorization or any Contractual Obligation of any Group Member and (c) will not
result in, or require, the creation or imposition of any Lien on any Group
Member’s respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and the Liens permitted under
Sections 7.2(f) and (o)), except for any violation set forth in clause (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.

4.6Litigation and Adverse Proceedings.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-60-

 

 

--------------------------------------------------------------------------------

 

 

knowledge of Holdings or the Borrower, threatened in writing by or against any
Group Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents, which would in any respect impair the
enforceability of the Loan Documents, taken as a whole or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7[Intentionally Omitted].

4.8Ownership of Property; Liens.

(a)Each Group Member has title in fee simple (or local law equivalent) to all of
its owned real property, a valid leasehold interest in all its leased real
property (or in the case of owned real property or leasehold real property
situated in Ireland (subject to any disclosures in any certificate or report on
title delivered to the Collateral Agent), good and marketable title), and good
title to, or a valid leasehold interest in, license to, or right to use, all its
other tangible Property material to its business, in all material respects, and
no such Property is subject to any Lien except as permitted by Section 7.2,
except, in each case, where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b)Schedules XI and XII to the Perfection Certificate dated the Original Closing
Date, as amended on the Restatement Effective Date, together contain a true and
complete list of each interest in real property having a value (together with
improvements thereof) of at least $2,500,000 owned by any Group Member as of the
date thereof and describe the type of interest therein held by any Group Member,
whether such owned real property is leased and, if leased, whether the
underlying lease contains any option to purchase all or any portion of such real
property or any interest therein or contains any right of first refusal relating
to any sale of such real property or any portion thereof or interest therein,
and whether any lease requires the consent of the landlord or tenant thereunder,
or other party thereto, to the transactions.

4.9Intellectual Property.  All Intellectual Property owned by the Group Members
is owned free and clear of all Liens other than (i) as permitted by Section 7.2,
Section 7.4 or the Security Documents, (ii) licenses granted in the ordinary
course of business (including, without limitation, in connection with the sale
or provision by Group Members of products or services or the grant of rights to
licensees to manufacture, use, sell, offer to sell or import products or to use,
sell or offer to sell processes or services) in existence as of the Restatement
Effective Date and any amendment, renewal or extension thereof or thereto, and
(iii) as could not reasonably be expected to have a Material Adverse Effect. 
Except as could not reasonably be expected to have a Material Adverse Effect, to
the knowledge of any Loan Party:  (a) the conduct of, and the use of
Intellectual Property in, the business of the Group Members as currently
conducted (including the products and services of the Group Members) does not
infringe, misappropriate, or otherwise violate the Intellectual Property rights
of any other Person; (b) there is no such outstanding claim asserted (including
in the form of offers or invitations to obtain a license), threatened or pending
before any Governmental Authority against any Group Member; (c) no Person is
infringing, misappropriating, or otherwise violating any Intellectual Property
of any Group Member, and there has been no such claim asserted or threatened
against any third party by any Group Member or any Loan Party or any other
Person; (d) each Group

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-61-

 

 

--------------------------------------------------------------------------------

 

 

Member has taken all formal or procedural actions (including payment of fees)
required to maintain Intellectual Property owned by it; and (e) each Group
Member has complied with all applicable laws, as well as its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
such Group Member.

4.10Taxes.  Each Loan Party has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed by it and all such
tax returns are true, correct, and complete in all material respects; each Loan
Party has paid all federal, state and other taxes and any assessments made in
writing against it or any of its property by any Governmental Authority (other
than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so pay could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect); no tax Lien has been filed (other than for taxes not
yet due or the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan
Party); and no Loan Party is aware of any proposed or pending tax assessments,
deficiencies or audits with respect to such Loan Party that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

4.11Federal Reserve Regulations.  No Group Member is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.

4.12Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance or other similar employee taxes have been paid or
accrued as a liability on the books of the relevant Group Member.

4.13ERISA.

(a)No Event of Default described in Sections 8(g)(i), (ii), (vi) or (vii) has
occurred or is reasonably expected to occur with respect to any Single Employer
Plan, and each Plan is in compliance in all respects with the applicable
provisions of ERISA and the Code except where such Event of Default, or
non‑compliance could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred or is reasonably
expected to occur, and no Lien against Holdings, the Borrower or any Commonly

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-62-

 

 

--------------------------------------------------------------------------------

 

 

Controlled Entity in favor of the PBGC or a Single Employer Plan or a
Multiemployer Plan has arisen, during the past five years.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than
$25,000,000.  Neither Holdings, the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in any material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent, or pursuant to Section 432(b) of the Code, in
“endangered” or “critical” status.

(b)All Non‑U.S. Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that could not reasonably be expected to have a Material Adverse
Effect.  All premiums, contributions, and any other amounts required by
applicable Non‑U.S. Pension Plan documents or applicable laws have been paid or
accrued as required, except for premiums, contributions and amounts that, in the
aggregate for all such obligations, could not reasonably be expected to have a
Material Adverse Effect.

4.14Investment Company Act; Other Regulations.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

4.15Capital Stock and Ownership Interests of Subsidiaries.  Schedule 4.15 sets
forth the name and jurisdiction of formation or incorporation of each Group
Member and, as to each such Group Member other than Holdings, states the
authorized and issued capitalization of such Group Member, the beneficial and
record owners thereof and the percentage of each class of Capital Stock owned by
any Loan Party.  Except as listed on Schedule 4.15, as of the Restatement
Effective Date, no Group Member owns any interests in any joint venture,
partnership or similar arrangements with any Person.

4.16Use of Proceeds.  The proceeds of the Term Loans shall be used to finance
the Refinancing.

4.17Environmental Matters.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a)the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or constituted
a violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-63-

 

 

--------------------------------------------------------------------------------

 

 

(b)no Group Member has received any written claim, demand, notice of violation,
or of actual or potential liability with respect to any Environmental Laws with
regard to any of the Properties or relating to any Group Member, nor does the
Borrower have knowledge or reason to believe that any such claim, demand or
notice will be received or is being threatened;

(c)Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or relating to any Group Member;

(e)there has been no Release or threat of Release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at, on, under or from the Properties, or arising from or related to the
operations of any Group Member in connection with the Properties or otherwise,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws;

(f)each Group Member, the Properties and all operations at the Properties are in
compliance, and, to the Borrower’s knowledge, have in the last three (3) years
been in compliance, with all applicable Environmental Laws; and

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws, nor is any Group Member paying for or conducting , in whole
or in part,  any  response or other corrective action to address any Materials
of Environmental Concern at any location pursuant to any Environmental Law.

4.18Accuracy of Information, etc.  No written statement contained in any
document, certificate or statement furnished by any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents
(including the Confidential Information Memorandum), when taken as a whole,
contained as of the date such statement, information, document or certificate
was furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
with respect to projections and other pro forma 

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-64-

 

 

--------------------------------------------------------------------------------

 

 

financial information, the Borrower represents only that the same were prepared
in good faith and are based upon assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact, is by its nature inherently uncertain and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount; it being
understood that for purposes of this Section 4.18 such information shall not
include information of a general economic or industry-specific nature contained
in the materials referenced above.

4.19Security Documents.  The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution, will be, effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein (to the extent a security
interest can be created therein under the Uniform Commercial Code, where
applicable, or in the case of a Foreign Security Document, subject to any
customary reservations and qualifications contained in customary legal opinions
rendered under the laws of the applicable jurisdiction).  In the case of the
Pledged Equity Interests described in the Guarantee and Collateral Agreement and
each Foreign Pledge Agreement, when stock or interest certificates representing
such Pledged Equity Interests (along with properly completed stock or interest
powers and, where applicable, stock transfer forms, in each case, endorsing the
Pledged Equity Interest and executed by the owner of such shares or interests)
are delivered to the Collateral Agent or such other actions specified in each
Foreign Pledge Agreement are taken, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement or any other Security
Document (other than deposit accounts), when financing statements and other
filings specified on Schedule 4.19 in appropriate form are filed in the offices
specified on Schedule 4.19, the Collateral Agent, for the benefit of the Secured
Parties, shall, under New York law, or in the case of the Debenture or other
Security Document, which is governed by a law other than New York law (each a
“Foreign Security Document”), under such other law, have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral to the extent (x) (in the case of New York law) perfection
can be obtained by filing a UCC financing statement or (y) (in the case of a
Foreign Security Document) subject to any customary reservations and
qualifications contained in customary legal opinions rendered under the laws of
the applicable jurisdiction, perfection can be obtained by the appropriate
filing under such other applicable law, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.2) subject in the case of the Intellectual Property that is the
subject of any application or registration in the United States Patent and
Trademark Office or the United States Copyright Office (other than intent to use
Trademark applications), to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.  In the case of Collateral that consists of
deposit accounts securities accounts and/or commodity accounts, when a Control
Agreement is executed and delivered by all parties thereto with respect to such
accounts, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior to any other Person except as
provided under the applicable Control Agreement with respect to the financial
institution party thereto.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-65-

 

 

--------------------------------------------------------------------------------

 

 

4.20Solvency.  Holdings and its Subsidiaries (on a consolidated basis), after
giving effect to the Refinancing and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.

4.21Senior Indebtedness.  The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any documentation relating to Subordinated Indebtedness.

4.22[Intentionally Omitted].

4.23Anti-Terrorism Laws.

(a)None of the Loan Parties nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of Holdings, the Borrower or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Term Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(b)No Loan Party, or, to the knowledge of any Loan Party, any of its
Subsidiaries, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(c)None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Term Loans or other transactions
hereunder, is any of the following (each a “Blocked Person”):

(i)a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii)a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii)a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v)a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-66-

 

 

--------------------------------------------------------------------------------

 

 

(vi)a Person who is affiliated or associated with a person listed above.

(d)No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Term Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.

(e)To the extent applicable, each of Holdings, the Borrower and each Subsidiary
is in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Patriot Act.  No part of the proceeds of the Term Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

4.24Insurance.  Schedule 4.24 sets forth a true, complete and correct
description of all material property and general liability insurance maintained
by or on behalf of each Loan Party as of the Restatement Effective Date.  As of
such date, such insurance is in full force and effect.  Holdings and the
Borrower believe that the insurance maintained by or on behalf of each Loan
Party is in such amount (with no greater risk retention) and against such risks
as is customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations.

4.25Choice of Law.  Subject to any customary reservations or qualifications
contained in customary legal opinions delivered by counsel in the applicable
jurisdiction, in the case of a Loan Party incorporated or organized outside of
the United States, the choice of governing law of each Loan Document will be
recognized and enforced in its jurisdiction of incorporation and any judgment
obtained in relation to a Loan Document in the jurisdiction of the governing law
of that document will be recognized and enforced in its jurisdiction of
incorporation.

4.26Centre of Main Interests.  In the case of a Loan Party incorporated in
Ireland, for the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
Ireland.

4.27Holding Companies.  Each Subsidiary of Holdings, other than Alkermes Ireland
Holdings Limited, is, on the date of the Original Credit Agreement, the
Restatement Effective Date and the Second Amendment Effective Date, to the
extent same was incorporated on such date(s), a Subsidiary of Holdings solely by
virtue of paragraph (b) of sub-section (1) of Section 155 of the Companies
Acts, 1963 of Ireland. Neither Holdings nor Alkermes Ireland

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-67-

 

 

--------------------------------------------------------------------------------

 

 

Holdings Limited own any material assets or property other than any assets or
property permitted to be owned by them under Section 7.16 or 7.17 as applicable.

SECTION 5.CONDITIONS PRECEDENT

5.1Conditions to Extension of Credit.  The agreement of each Lender to make the
extension of credit requested to be made by it on the Restatement Effective Date
is subject to the satisfaction or waiver, prior to or concurrently with the
making of such extension of credit of the conditions precedent set forth in
Section 3 of the First Amendment.

5.2Conditions to Each Incremental Term Loan.  The agreement of each Incremental
Lender to make any Incremental Term Loan is subject to the satisfaction of the
following conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such date as if made on and
as of such date (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of such specific date).

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)Notices.  The Borrower shall have delivered to the Administrative Agent, the
notice of borrowing or application, as the case may be, for such extension of
credit in accordance with this Agreement.

SECTION 6.AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall and shall cause each of its Restricted Subsidiaries to:

6.1Financial Statements.  Furnish to the Administrative Agent or for prompt
further distribution to each Lender:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, (i) a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income or operations,
members’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing and

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-68-

 

 

--------------------------------------------------------------------------------

 

 

(ii) in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, a narrative report and management’s discussion
and analysis, in customary form, of the financial condition and results of
operations of Holdings for such fiscal year, as compared to amounts for the
previous fiscal year;

(b)as soon as available, but in any event on the date forty-five (45) days after
the end of each of the first three quarterly periods of each fiscal year of
Holdings, (i) the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statements of income or operations, for such quarter and cash flows
for the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operation, members’ equity
and cash flows of Holdings in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes) and (ii) in the event Holdings
is no longer subject to the periodic reporting requirements of the Exchange Act,
a narrative report and management’s discussion and analysis, in customary form,
of the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year; and

(c)in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, at such time as reasonably determined by the
Administrative Agent, after the financial statements of Holdings and its
consolidated Subsidiaries are required to be delivered pursuant to
Sections 6.1(a) and 6.1(b), Holdings and the Borrower shall participate in a
conference call to discuss results of operations of Holdings and its
consolidated Subsidiaries with the Lenders.

All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) (the
“Platform”); provided that, (x) to the extent the Administrative Agent or any
Lender so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to herein, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-69-

 

 

--------------------------------------------------------------------------------

 

 

6.2Certificates; Other Information.  Furnish to the Administrative Agent and the
Collateral Agent (as applicable) (or, in the case of clause (e), to the relevant
Lender):

(a)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any material Intellectual Property which is the
subject of a United States federal registration or federal application or
material registration or application in other jurisdictions outside of the
United States (including Intellectual Property included in the Collateral which
was theretofore unregistered and becomes the subject of a United States federal
registration or federal application or material registration or application in
such other jurisdictions) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Original Closing Date), and promptly deliver
to the Administrative Agent and the Collateral Agent an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office or registration or
application in the Republic of Ireland, as applicable, or such other instrument
in form and substance reasonably acceptable to the Administrative Agent, and
undertake the filing of any instruments or statements as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
security interest in such Intellectual Property, and (iii) a Compliance
Certificate containing all information and calculations necessary for
determining the Applicable Margins and for determining compliance by each Group
Member with any other provision of this Agreement as applicable, as of the last
day of the fiscal quarter or fiscal year of Holdings, as the case may be;

(b)as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of Holdings, projections for the following fiscal
year shown on a quarterly basis (including consolidated statements of projected
cash flow and projected income and a description of the underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer of
Holdings stating that such Projections are based on estimates, information and
assumption believed by such Responsible Officer to be reasonable at the time
prepared, it being understood that actual results may vary from such projections
and that such variations may be material;

(c)promptly after the same are sent, copies of all financial statements, reports
and material notices that the Borrower sends to the holders of any class of its
Indebtedness or public equity securities and, promptly after the same are filed,
copies of all annual, regular or periodic and special reports and registration
statements which the Loan Parties may file or be required to file with the SEC
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto, and, promptly, and in any event within ten (10) Business Days, after
receipt thereof by Holdings or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC or comparable agency in any
applicable foreign jurisdiction concerning any investigation or

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-70-

 

 

--------------------------------------------------------------------------------

 

 

potential investigation or other inquiry by such agency regarding the financial
or other operational results of Holdings or any Subsidiary thereof;

(d)promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
Holdings or the Borrower in connection with their annual audit; and

(e)promptly, such additional financial and other information regarding the
business, financial or corporate affairs of Holdings or any of its Restricted
Subsidiaries as the Administrative Agent (for itself or on behalf of any Lender)
may from time to time reasonably request, including, without limitation, other
information with respect to the Patriot Act; provided, that (other than with
respect to the Patriot Act or where waiver of such privilege will not be adverse
to the Borrower in the good faith opinion of the Borrower’s counsel) if the
disclosure of any requested information would compromise any attorney-client
privilege, that has not been or will not be waived, the Borrower shall make
available redacted versions of requested documents or portions of documents that
are the subject of such attorney-client privilege or, if unable to do so
consistent with the preservation of such attorney-client privilege, shall
endeavor in good faith otherwise to disclose information responsive to the
Administrative Agent’s requests in a manner that will protect such
attorney-client privilege.

6.3Payment of Taxes.  Pay all federal, state and other material taxes,
assessments, fees or other charges imposed on it or any of its property by any
Governmental Authority before they become delinquent, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

6.4Maintenance of Existence; Compliance.

(a)(i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 7.3 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b)comply with all Contractual Obligations, Organizational Documents and
Requirements of Law (including, without limitation, and as applicable, Health
Care Laws, ERISA, OFAC, FCPA and the Code) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.5Maintenance of Property; Insurance.  (a) Except as permitted by Section 7.4,
keep all material Property useful and necessary in its business in good working
order and condition, ordinary wear and tear and obsolescence excepted, except if
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-71-

 

 

--------------------------------------------------------------------------------

 

 

are customarily maintained by similarly situated companies engaged in the same
or similar business operating in the same or similar locations.  Within a
reasonable time after the Original Closing Date, the umbrella liability
insurance and property insurance of the Group Members shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names
Collateral Agent, on behalf of Lenders as the loss payee thereunder and provides
for at least thirty day’s prior written notice to Collateral Agent of any
cancellation of such policy and (c) if any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.6Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct in all material
respects entries in conformity with GAAP and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) subject to the Borrower’s, Holdings’ and each Restricted
Subsidiary’s internal policies for the protection and preservation of
Intellectual Property or other non‑financial proprietary information, permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and upon reasonable advance notice to the Borrower and to discuss the business,
operations, properties and financial and other condition of the Group Members
with the officers of the Group Members and with their independent certified
public accountants (provided that Holdings or its Subsidiaries may, at their
option, have one or more employees or representatives present at any discussion
with such accountants); provided that unless an Event of Default has occurred or
is continuing, only one (1) such visit in any calendar year shall be at the
Borrower’s expense and provided, further, that if the disclosure of any
requested information would compromise any attorney-client privilege (other than
where waiver of such privilege will not be adverse to the Borrower in the good
faith opinion of the Borrower’s counsel), that has not been or will not be
waived or waiver thereof will be materially adverse to the Borrower, the
Borrower shall make available redacted versions of requested documents or
portions of documents that are the subject of such attorney-client privilege or,
if unable to do so consistent with the preservation of such attorney-client
privilege, shall endeavor in good faith otherwise to disclose information
responsive to the Administrative Agent’s requests in a manner that will protect
such attorney-client privilege.

6.7Notices.  Promptly give notice to the Administrative Agent of:

(a)the occurrence of any Default or Event of Default;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-72-

 

 

--------------------------------------------------------------------------------

 

 

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect;

(c)any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;

(d)the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of the Borrower obtains actual
knowledge thereof:  (i) the occurrence of any Reportable Event with respect to
any Single Employer Plan, a failure to make any required contribution to any
Single Employer Plan or Multiemployer Plan, the creation of any Lien against
Holdings, the Borrower or any Commonly Controlled Entity in favor of the PBGC or
a Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or
Holdings, the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan, and in each case,
of substantially similar events with respect to pension schemes maintained in
Ireland; and

(e)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.8Environmental Laws.

(a)Comply with, and use commercially reasonable efforts to ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

6.9[Intentionally Omitted]



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-73-

 

 

--------------------------------------------------------------------------------

 

 

6.10Post-Closing; Additional Collateral, etc.

(a)With respect to any property acquired after the Restatement Effective Date by
any Loan Party as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien (other than (x) any property described
in paragraph (b), (c), (d) or (g) below, (y) property that is not required to
become subject to Liens in favor of the Collateral Agent pursuant to the Loan
Documents and (z) solely with respect to the following clauses (ii) and (iii),
any non U.S. property, other than Intellectual Property that is registered or
applied for with an Irish Governmental Authority, of a Domestic Subsidiary (for
the avoidance of doubt, a Domestic Subsidiary shall be required to grant a
security interest in all Collateral wherever located)), (i) execute and deliver
to the Collateral Agent such amendments to the applicable Security Document or
such other documents as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, (ii) take all actions necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the applicable Security Document or by law and, in the case
of Intellectual Property subject to a United States federal registration or
federal application, as promptly as practicable, the delivery for filing of an
Intellectual Property Security Agreement suitable for recordation in the United
States Patent and Trademark Office, the United States Copyright Office or the
appropriate filing office in the Republic of Ireland, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be reasonably requested by the Collateral Agent
and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

(b)With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 owned or acquired on
or after the Restatement Effective Date by any Loan Party (other than any such
real property subject to a Lien expressly permitted by Section 7.2(g)), promptly
(but in any event within 60 days, or as such later date the Administrative Agent
may agree) (i) execute and deliver a first priority Mortgage subject to Liens
permitted under clause (i) of Section 7.2 hereof, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) provide the Secured Parties with (x) (in the case of real property located
outside the U.S. if customary in the relevant non-U.S. jurisdiction) a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably acceptable to the Collateral Agent, provided that in jurisdictions
that impose mortgage recording taxes, the Security Documents shall not secure
indebtedness in an amount exceeding 105% of the fair market value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to Collateral Agent), as well as a Survey thereof
(except that a new Survey will not be required except to the extent necessary to
delete the so called “survey exceptions” in any such policy of title insurance)
and (y) any consents or estoppels deemed necessary or reasonably advisable by
the Collateral Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent,
(iii) deliver to the Collateral Agent legal opinions

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-74-

 

 

--------------------------------------------------------------------------------

 

 

relating to, among other things, the enforceability, due authorization,
execution and delivery of the applicable Mortgage, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent and (iv) for real property located in the United States deliver
to the Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood
Hazard Determination (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto), and if such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance confirming that such insurance
has been obtained, which certificate shall be in a form and substance reasonably
satisfactory to the Administrative Agent, and any and all other documents as the
Collateral Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.

(c)With respect to any new Restricted Subsidiary (other than an Immaterial
Subsidiary) created or acquired after the Restatement Effective Date by any Loan
Party (including any such Subsidiary that ceases to be either an Immaterial
Subsidiary or an Unrestricted Subsidiary), within forty-five (45) days after
such acquisition or formation, in the case of any Domestic Subsidiary, and
within seventy-five (75) days after such acquisition or formation, in the case
of any Foreign Subsidiary (or, in each case, such later date as the
Administrative Agent may agree) (i) execute and deliver to the Collateral Agent,
such Security Documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Restricted Subsidiary that is owned by any Loan Party,
(ii) deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary that is a Wholly Owned Subsidiary or is acquired in a
Permitted Acquisition (A) to become a party to the applicable Security
Documents, (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 7.2 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Administrative Agent shall determine, in its reasonable discretion, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Collateral Agent and (C) to deliver to the Collateral Agent
a certificate of such Subsidiary, substantially in the form of Exhibit F-1, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in customary form and
substance and from counsel reasonably satisfactory to the Collateral Agent;
provided however, that in no event shall any such Subsidiary that is a CFC be
required to pledge any property.

(d)With respect to any new Foreign Subsidiary that is a Wholly Owned Subsidiary
(other than an Immaterial Subsidiary or an Unrestricted Subsidiary) created or
acquired after the Restatement Effective Date (including any such Subsidiary
that ceases to be either an Immaterial Subsidiary or an Unrestricted Subsidiary,
but other than any Foreign Subsidiary excluded pursuant to Section 6.10(g)(i))
by any Loan Party (other than by any Loan Party that is a Foreign Subsidiary),
within sixty (60) days of such formation or acquisition, in the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-75-

 

 

--------------------------------------------------------------------------------

 

 

case of a Foreign Subsidiary that is organized under the laws of Ireland, and
within seventy-five (75) days of such formation or acquisition, in the case of
any other Foreign Subsidiary (or, in each case, such later date as the
Administrative Agent may agree), (A) execute and deliver to the Collateral Agent
such Security Documents as the Collateral Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary that is a CFC be required to be so pledged (whether
directly, indirectly through a pledge of the voting Capital Stock of an entity
that is treated as a disregarded entity for federal income tax purposes and
substantially all of the assets of which consist of the voting Capital Stock of
one or more of such CFCs, or a combination thereof)), (B) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (C) if
reasonably requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(e)[Intentionally Omitted].

(f)[Intentionally Omitted].

(g)Notwithstanding anything to the contrary in this Section 6.10:

(i)none of the following entities shall be required to become Subsidiary
Guarantors:   (u) Alkermes Ireland Holdings Limited, a private limited company
in Ireland for so long as it would be prohibited by applicable law or regulation
from becoming a Subsidiary Guarantor (except that Holdings’ equity interest
therein shall be pledged); (v) any Unrestricted Subsidiary; (w) Immaterial
Subsidiaries; (x) any subsidiary that is prohibited by law or regulation from
becoming a Subsidiary Guarantor; (y) any Subsidiary to the extent that the cost
of obtaining a guarantee outweighs the benefit afforded thereby as reasonably
determined by the Administrative Agent; or (z) any CFC;

(ii)none of the following assets or property shall be required to be included in
the Collateral:  (t) any property, asset and Subsidiary in which (A) the costs,
burden or consequences (including adverse tax consequences) of obtaining such a
security interest or perfection therein are excessive in relation to the value
to the Lenders of the security to be afforded thereby, (B) any asset of a Loan
Party organized outside the United States if it is likely that under the law of
such Foreign Subsidiary’s jurisdiction of formation, the Collateral Agent would
not have the ability to enforce such security interest if granted or (C) such
security interest would violate any applicable law of such relevant
jurisdiction; (u) any equity interests in partnerships, joint ventures and
non‑wholly owned Subsidiaries which cannot be pledged without the consent of one
or more third parties (except to the extent such prohibition is rendered
ineffective by

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-76-

 

 

--------------------------------------------------------------------------------

 

 

applicable law or is otherwise unenforceable); (v) leasehold real property
interests, any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code; (w) any
property which is otherwise excluded or excepted under the Guarantee and
Collateral Agreement or any corresponding section of any Foreign Security
Document; (x) letter of credit rights that are not otherwise supporting
obligations with a value of less than $100,000; (y) commercial tort claims as to
which a pleading has been filed with a value of less than $100,000 or other
commercial tort claims; or (z) Capital Stock in CFCs if the inclusion of such
Capital Stock would cause more than 65% of the total outstanding voting Capital
Stock of any such CFC to be so pledged (whether directly, indirectly through a
pledge of the voting Capital Stock of an entity that is treated as a disregarded
entity for federal income tax purposes and substantially all of the assets of
which consist of the voting Capital Stock of one or more of such CFCs, or a
combination thereof); and

(iii)any requirement contained herein with respect to any entity organized
outside of the United States shall in all respects be subject to the Agreed
Security Principles.

6.11Further Assurances.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent or the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, upon the reasonable exercise by
the Administrative Agent, the Collateral Agent or any Secured Party of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party reasonably may
be required to obtain from any Loan Party for such governmental consent,
approval, recording, qualification or authorization.

6.12Rated Credit Facility; Corporate Ratings.  Use commercially reasonable
efforts to (a) cause the Term Loans to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

6.13Use of Proceeds.  The Borrower shall use the proceeds of the Term Loans,
solely as set forth in Section 4.16.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-77-

 

 

--------------------------------------------------------------------------------

 

 

6.14[Intentionally Omitted].

6.15Intellectual Property.  Each Loan Party shall (and Holdings shall procure
that each Group Member will):  (a) take commercially reasonable efforts to
preserve and maintain the subsistence and validity of the Intellectual Property
necessary to the business of the relevant Group Member; (b) take commercially
reasonable steps to prevent and defend against any infringement in any material
respect of such Intellectual Property, including, without limitation, settling
such litigation when in such Group Member’s good faith belief it is commercially
reasonable to do so; (c) make registrations and pay all registration fees and
taxes necessary, as applicable, to maintain such Intellectual Property in full
force and effect and record its interest in such Intellectual Property; and
(d) not use or permit such Intellectual Property to be used in a way or take any
step or omit to take any step in respect of such Intellectual Property which may
materially and adversely affect the existence or value of such Intellectual
Property or imperil the right of any Group Member to use such property.

6.16Designation of Subsidiaries.  The board of directors of Holdings may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) the Consolidated Leverage Ratio shall be less
than or equal to 4.5 to 1.0 (and, as a condition precedent to the effectiveness
of any such designation, Holdings shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the pro forma calculations
demonstrating satisfaction of such test) and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of any Junior Financing.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Holdings therein at the date of designation in an amount equal to
the fair market value of the assets of such Subsidiary (less the amount of the
Indebtedness of such Subsidiary on the date of such designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence, at the time of designation, of
Indebtedness or Liens in such Subsidiary (equal to the amounts then owed by such
Subsidiary) and a return on any Investment by Holdings in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value of the assets of such Subsidiary (less the amount of the
Indebtedness of such Subsidiary on the date of such re-designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.

SECTION 7.NEGATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall not, and shall not permit any of its Restricted Subsidiaries to:

7.1Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)Indebtedness of any Loan Party pursuant to any Loan Document;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-78-

 

 

--------------------------------------------------------------------------------

 

 

(b)(i) Indebtedness of any Loan Party owed to any other Loan Party;
(ii) unsecured Indebtedness of any Loan Party owed to any Group Member that is
not a Loan Party; (iii) Indebtedness of any Group Member that is not a Loan
Party owed to any other Group Member that is not a Loan Party; and (iv) subject
to Section 7.6(g), Indebtedness of any Group Member that is not a Loan Party
owed to a Loan Party; provided, that (x) in the case of clause (iv), such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note and (y) in the case of any such Indebtedness of a Loan Party owed to a
Group Member that is not a Loan Party, such Indebtedness shall be subordinated
in right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(c)Guarantee Obligations incurred by (i) any Group Member that is a Loan Party
of obligations of any other Loan Party and, subject to Section 7.6(g), of any
Group Member that is not a Loan Party and (ii) any Group Member that is not a
Loan Party of obligations of any Loan Party or any other Group Member;

(d)Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.1 and any Permitted Refinancing thereof;

(e)Indebtedness (including, without limitation, Capital Lease Obligation) of the
Borrower or any Subsidiary secured by Liens permitted by Section 7.2(g) in an
aggregate principal amount not to exceed $25,000,000 at any one time outstanding
and any Permitted Refinancing thereof;

(f)Indebtedness in respect of Hedge Agreements designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantee Obligations thereof;

(g)Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h)Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i)Indebtedness of a Person existing at the time such Person became a Restricted
Subsidiary (such Person, an “Acquired Person”), together with all Indebtedness
incurred or assumed by Holdings, the Borrower or any of the Restricted
Subsidiaries in connection with any acquisition permitted under Section 7.6, but
only to the extent that (i) such Indebtedness was not created or incurred in
contemplation of such Person becoming a Subsidiary of such Loan Party or such
acquisition (except that Holdings, the Borrower and any of the Restricted
Subsidiaries may incur Junior

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-79-

 

 

--------------------------------------------------------------------------------

 

 

Indebtedness, to the extent incurrence thereof is permitted under clause (j)
below, in connection with such Person becoming a Restricted Subsidiary),
(ii) any Liens securing such Indebtedness, incurred in connection with such
Person becoming a Restricted Subsidiary, attach only to the assets of the
Acquired Person (and in case of any Junior Indebtedness shall be subject to a
subordination agreement) and (iii) the Consolidated Leverage Ratio, after giving
pro forma effect to the acquisition, is (x) less than 4.50:1.00 or (y) no
greater than the Consolidated Leverage Ratio as of the last day of the most
recent period of four (4) consecutive fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 6.1; provided, that
to the extent any such Acquired Person does not become a Loan Party (within
60 days of such person becoming an Acquired Person), the aggregate amount of
such Indebtedness for all such Acquired Persons shall not exceed $15,000,000;

(j)Junior Indebtedness of any Loan Party; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Consolidated Leverage
Ratio as of the date of the most recent financial statements delivered pursuant
to Section 6.1(a) or (b) is less than 4.50:1.00 and (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(k)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

(l)Indebtedness of Holdings or any Subsidiary that may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;

(m)[Intentionally Omitted];

(n)Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 8(h);

(o)Guarantee Obligations incurred by any Loan Party in respect of Indebtedness
otherwise permitted by this Section 7.1;

(p)other Indebtedness of the Group Members in an aggregate principal amount (for
all Group Members) not in excess of $60,000,000 at any time outstanding;

(q)[Intentionally Omitted];

(r)Indebtedness consisting of promissory notes issued to current or former
officers, directors, managers, consultants and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Capital Stock of any Group Member permitted by Section 7.5;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-80-

 

 

--------------------------------------------------------------------------------

 

 

(s)Indebtedness consisting of obligations of the Borrower, Holdings or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with any Permitted Acquisitions or any other
Investment permitted hereunder;

(t)Indebtedness consisting of (a) the financing of insurance premiums in respect
of unearned premiums payable on insurance policies maintained by the Group
Members or (b) take or pay obligations contained in supply arrangements, in each
case, in the ordinary course of business;

(u)[Intentionally Omitted.]

(v)unsecured Guarantee Obligations incurred in the ordinary course of business
(and consistent with past practice) in respect of obligations to suppliers,
customers, franchisees, lessors and licensees; and

(w)unsecured Indebtedness incurred in the ordinary course of business (and
consistent with past practice) in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services.; and

 

(x) unsecured Indebtedness of any Loan Party, which can consist of debt
securities convertible into or exchangeable for Capital Stock, in an initial
aggregate principal amount not in excess of $750,000,000 at any
time outstanding; provided that, (i) such Indebtedness, by its terms, (A) does
not mature or is not mandatorily redeemable, in whole or part, at any time prior
to the one hundred eighty-first day following the Term Loan Maturity Date or (B)
does not require any amortization or payments of principal prior to the date of
its scheduled or stated maturity (other than in each case (A) and (B), as a
result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Term Loans and all
other Obligations that are accrued and payable and the termination of any
Term Commitments) and (ii) if such Indebtedness is guaranteed, it shall only be
guaranteed by any Group Member that is a Loan Party.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.1.

7.2Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a)Liens for taxes, assessments, charges or other governmental levies not yet
delinquent for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Group Members,
as the case may be, in conformity with GAAP;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-81-

 

 

--------------------------------------------------------------------------------

 

 

(b)Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(c)(i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower,
Holdings or any Restricted Subsidiary;

(d)pledges or deposits to secure the performance of bids, government contracts
and trade contracts (other than for borrowed money), leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or
letters of credit or guarantees issued in respect thereof;

(e)easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower, Holdings
and the Restricted Subsidiaries, taken as a whole, and any exception on the
title policies issued in connection with the Mortgaged Property;

(f)Liens in existence on the Restatement Effective Date listed on Schedule 7.2
and any renewals or extensions of any of the foregoing; provided that no such
Lien is spread to cover any additional property after the Restatement Effective
Date;

(g)Liens securing permitted Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction,
improvement or repair of fixed or capital assets and any Permitted Refinancings
thereof; provided that (i) such Liens shall be created substantially
simultaneously (or within 270 days of) with the acquisition, construction,
improvement or repair of such fixed or capital assets, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and additions, accessions and the proceeds of sale thereof and
(iii) the amount of Indebtedness secured thereby is not increased;

(h)Liens created pursuant to the Security Documents or any other Loan Document;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-82-

 

 

--------------------------------------------------------------------------------

 

 

(i)Liens approved by Collateral Agent appearing on Schedule B to the policies of
title insurance being issued in connection with the Mortgages;

(j)any interest or title of a lessor or licensee under any lease or license
entered into by Holdings, the Borrower or any Restricted Subsidiary in the
ordinary course of its business and covering only the assets so leased or
licensed;

(k)licenses granted with respect to Intellectual Property, leases or subleases
granted to third parties in the ordinary course of business which, individually
or in the aggregate, do not materially interfere with the ordinary conduct of
the business of the Loan Parties or any of their Subsidiaries and for which
reasonable consideration (taking into account the value of the license, lease or
sublease) was received;

(l)Liens securing judgments not constituting an Event of Default under
Section 8(h) or securing appeal or other surety bonds related to such judgments;

(m)the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n)Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired or existing on the property of any Person at
the time such Person becomes a Restricted Subsidiary after the Restatement
Effective Date (whether or not the Indebtedness secured thereby shall have been
assumed); provided that (i) such Lien is not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary; (ii) such Lien does
not extend to any other property (other than proceeds or products or
after-acquired property) of any Group Member following such acquisition or such
Person becoming a Restricted Subsidiary; and (iii) the Indebtedness secured by
such Liens is permitted by Section 7.1(i);

(o)Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or contract
encumbering deposits or other funds or assets maintained with a financial
institution (including the right of set off) and that are within the general
parameters customary in the banking industry, including, without limitation,
customary liens for customary fees and expenses relating to the operation and
maintenance of such deposits;

(p)Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(q)statutory and common law landlords’ liens under leases to which the Borrower
or any of the Restricted Subsidiaries is a party;

(r)Liens on assets of Foreign Subsidiaries securing indebtedness of such Foreign
Subsidiaries to the extent the Indebtedness secured thereby is permitted under
Section 7.1;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-83-

 

 

--------------------------------------------------------------------------------

 

 

(s)Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not
exceed  $15,000,000 at any one time;

(t)Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 7.6(i) or Section 7.6(w) to be
applied against the purchase price for such Investment and not to exceed 10% of
the aggregate purchase price with respect thereto when combined with any cash
earnest money deposits permitted under clause (x) below;

(u)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower, Holdings or
any Restricted Subsidiary in the ordinary course of business in accordance with
past practices of the Borrower;

(v)Liens deemed to exist in connection with Investments in repurchase agreements
under Section 7.6 and reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(w)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower, Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower, Holdings or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower, Holdings or any Restricted Subsidiary in
the ordinary course of business;

(x)Liens solely on any cash earnest money deposits made by the Borrower,
Holdings or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder and not to exceed 10% of the aggregate purchase
price with respect thereto when combined with any liens and/or cash advances
permitted under clause (t) above;

(y)(i) Liens on the Capital Stock of any Subsidiary acquired pursuant to a
Permitted Acquisition to secure Indebtedness incurred or assumed pursuant to
Section 7.1(i) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Subsidiary to secure Indebtedness (or to secure a Guarantee
Obligation of such Indebtedness) incurred or assumed pursuant to
Section 7.1(i) in connection with such Permitted Acquisition;

(z)ground leases in respect of real property on which facilities owned or leased
by the Borrower, Holdings or any Restricted Subsidiary are located;

(aa)Liens in respect of unearned premiums on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-84-

 

 

--------------------------------------------------------------------------------

 

 

(bb)Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods; and

(cc)Liens constituting Dispositions permitted by Section 7.4.

7.3Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a)any Restricted Subsidiary may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into Holdings or any other
Restricted Subsidiary (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 7.6(g), with or into any
other Group Member;

(b)any Group Member may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party or, subject to
Section 7.6(g) (to the extent applicable), any other Group Member;

(c)any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a voluntary liquidation) to (x) another
Restricted Subsidiary that is not a Loan Party or (y) to a Loan Party;

(d)Holdings, the Borrower, and any Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 7.6; provided that either (i) Holdings, the Borrower or
any Subsidiary Guarantor is the surviving entity or (ii) the surviving entity
(if other than Holdings, the Borrower or any Subsidiary Guarantor) assumes all
the obligations of Holdings, the Borrower or any Subsidiary Guarantor under the
Loan Documents pursuant to agreements reasonably satisfactory to the
Administrative Agent and the Collateral Agent; and

(e)transactions permitted under Section 7.4 shall be permitted.

7.4Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a)Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-85-

 

 

--------------------------------------------------------------------------------

 

 

(b)the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c)Dispositions permitted by Sections 7.3(a), (b) and (c);

(d)so long as no change of control shall occur therefrom, the sale or issuance
of any Group Member’s Capital Stock to any other Group Member (except that a
Loan Party may issue Capital Stock only to  another Loan Party, provided that
Intermediate Holdco may issue Capital Stock to Alkermes Ireland Holdings Limited
irrespective of whether it is a Loan Party);

(e)any Group Member may Dispose of any of its assets to a Loan Party or, subject
to Section 7.6(g) (to the extent applicable), any other Group Member, and any
Group Member (other than Alkermes Ireland Holdings Limited) that is not a Loan
Party may Dispose of any assets, or issue or sell Capital Stock, to any other
Group Member that is not a Loan Party;

(f)Dispositions of cash or Cash Equivalents in transactions not otherwise
prohibited by this Agreement;

(g)licenses granted by Group Members with respect to Intellectual Property, or
leases or subleases, granted to third parties in the ordinary course of business
which, individually or in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Group Members and for which reasonable
consideration (taking into account the value of the license, lease or sublease)
was received;

(h)the issuance or sale of shares of any Subsidiary’s Capital Stock to qualified
directors if required by applicable law;

(i)Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(j)Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower, Holdings and any Restricted Subsidiary, taken as a whole;

(k)the abandonment or other Disposition of Intellectual Property that is, in the
reasonable judgment of the Borrower, no longer economically practicable to
maintain and not material to the conduct of the business of the Borrower,
Holdings and the Restricted Subsidiaries, taken as a whole;

(l)the Disposition of Property which constitutes a Recovery Event;

(m)Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-86-

 

 

--------------------------------------------------------------------------------

 

 

settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(n)Dispositions constituting Restricted Payments permitted by Sections 7.5,
Investments permitted by Section 7.6 and Liens permitted by Section 7.2;

(o)leases, subleases, licenses or sublicenses with respect to real or personal
property (other than Intellectual Property), in each case in the ordinary course
of business and which do not materially interfere with the business of the
Borrower, Holdings and any Subsidiary, taken as a whole, including leases of
unimproved real property encumbered by a Mortgage, on which real property the
lessee may make improvements;

(p)so long as the proceeds thereof are applied pursuant to Section 3.2,
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in the joint venture arrangements and similar binding arrangements;

(q)any issuance or sale of Capital Stock in, or Indebtedness or other securities
of an Immaterial Subsidiary or Unrestricted Subsidiary;

(r)as long as no Default is continuing or would result therefrom, any
Disposition of property of any Group Member, or issuance or sale of Capital
Stock by, the Borrower or any Restricted Subsidiary; provided that with respect
to any Disposition made pursuant to this clause (r), such Disposition shall be
valued at fair market value and such Group Member shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents; provided
further that (i) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of such Group Member,
other than liabilities that are by their terms subordinated in right of payment
to the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which such Group Member shall have been validly
released by all applicable creditors in writing, shall be deemed to be cash or
Cash Equivalents, (ii) any securities received by such Group Member from such
transferee that are convertible by such Group Member into cash or Cash
Equivalents within 180 days following the closing of the applicable Disposition,
shall be deemed to be cash or Cash Equivalents and (iii) any Designated Non-Cash
Consideration received by such Group Member in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (r) that is at that time
outstanding,  not in excess of $20,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
or Cash Equivalents;

(s)Dispositions of Property related to compensation paid or to be paid, or
benefits provided or to be provided, in the ordinary course of business;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-87-

 

 

--------------------------------------------------------------------------------

 

 

7.5Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, in each case, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings or any Subsidiary (collectively, “Restricted Payments”), except that:

(a)any Subsidiary may make Restricted Payments to the Borrower, Holdings or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary;

(b)each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non‑Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

(c)Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;

(d)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(e)Holdings, the Borrower and each Restricted Subsidiary may make payments
related to compensation paid or to be paid, or benefits provided or to be
provided, in the ordinary course of business;

(f)[Intentionally Omitted].

(g)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Available Amount Condition has been
met, Holdings and the Borrower may make Restricted Payments in an aggregate
amount not to exceed the then Available Amount;

(h)[Intentionally Omitted].

(i)Holdings, the Borrower and the Restricted Subsidiaries may make Restricted
Payments in an aggregate amount such that all such Restricted Payments since the
Restatement Effective Date made pursuant to this clause (i) shall not exceed
$50,000,000;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-88-

 

 

--------------------------------------------------------------------------------

 

 

(j)Holdings may pay any dividend or distribution or the consummation of any
redemption within sixty (60) days after the date of declaration of the dividend
or distribution or giving of the redemption notice, as the case may be, if, at
the date of declaration or notice, the dividend, distribution or redemption
payment would have complied with the provisions of this Agreement;

(k)Holdings, the Borrower and the Restricted Subsidiaries may make any payments
in connection with the consummation of the Transaction or the transactions
consummated under the Acquisition Agreement;

(l)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings, the Borrower and the Restricted
Subsidiaries may make any Restricted Payment if, after giving pro forma effect
to such Restricted Payment, the Consolidated Leverage Ratio as of the last day
of the period of four (4) fiscal quarters most recently completed for which
financial statements have been delivered pursuant to Section 6.1 is less than
1.50 to 1.00; and

(m)Holdings, the Borrower and the Restricted Subsidiaries may repurchase, redeem
or otherwise acquire shares of Holdings’ Capital Stock in an aggregate amount
such that the cash consideration for all acquisitions made pursuant to this
clause (m) shall not exceed the aggregate amount of cash proceeds received by
Holdings, the Borrower and the Restricted Subsidiaries from the exercise of
employee stock options.

7.6Investments.  Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of any Person (all of the foregoing,
“Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in Cash Equivalents;

(c)any Guarantee Obligation permitted by Section 7.1;

(d)loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;

(e)[Intentionally Deleted];

(f)intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party by a Group Member that is not a Loan Party are
evidenced by the Intercompany Note, (ii) any Group Member that is not a Loan
Party to any other Group Member that is not a Loan Party and (iii) Holdings in
Alkermes Ireland Holdings Limited so long as the proceeds of such Investments
are invested by Alkermes Ireland Holdings Limited in Intermediate Holdco or any
other wholly owned direct

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-89-

 

 

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary that is a Subsidiary Guarantor substantially
simultaneously therewith;

(g)intercompany Investments (i) by any Loan Party in another Group Member
(including a Person that becomes a Restricted Subsidiary as a result of such
Investments), that, after giving effect to such Investment, is not a Loan Party
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Subsidiary, loans made to any such Subsidiary and
Investments resulting from mergers with or sales of assets to any such
Subsidiary) in an aggregate amount (valued at fair market value) not to exceed
$50,000,000 at any time outstanding and (ii) intercompany Investments incurred
in the ordinary course of business in connection with the cash management
operations (including with respect to intercompany self-insurance arrangements)
of the Borrower, Holdings or any Restricted Subsidiary;

(h)Investments in the ordinary course of business consisting of endorsements for
collection or deposit or lease, utility and other similar deposits and deposits
with suppliers in the ordinary course of business;

(i)Investments in connection with Permitted Acquisitions;

(j)Investments consisting of Hedge Agreements permitted by Section 7.1;

(k)Investments (i) existing on the Restatement Effective Date or made pursuant
to legally binding written contracts in existence on the Restatement Effective
Date or (ii) contemplated on the Restatement Effective Date and set forth on
Schedule 7.6, and in each case any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m)Investments received as consideration in connection with Dispositions
permitted under Section 7.4;

(n)advances of payroll payments to employees in the ordinary course of business;

(o)Investments to the extent that payment for such Investments is made solely
with Capital Stock of Holdings (or by any direct or indirect parent thereof);

(p)Investments held by a Person that becomes a Restricted Subsidiary after the
Restatement Effective Date or of a Person merged into the Borrower or merged or

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-90-

 

 

--------------------------------------------------------------------------------

 

 

consolidated with a Restricted Subsidiary in accordance with Section 7.3 after
the Restatement Effective Date to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(q)Guarantees Obligations of the Group Members of leases (other than Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(r)Investments consisting of purchases and acquisitions of assets or services in
the ordinary course of business and consistent with past practices;

(s)Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course not to exceed $10,000,000 at any time
outstanding;

(t)Investments made by any Restricted Subsidiary that is not a Loan Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to this Section 7.6;

(u)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section, Investments in an aggregate amount not to
exceed the then Available Amount; and

(v)[Intentionally Deleted].

(w)other Investments by Group Members in an aggregate amount at any time
outstanding of all such Investments since the Restatement Effective Date not to
exceed $50,000,000.

The amount of any Investment, other than a Guarantee Obligation, shall be
(i) the amount actually invested, as determined at the time of each such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment, minus (ii) the amount of dividends or distributions
actually received in connection with such Investment and any return of capital
and any payment of principal received in respect of such Investment that in each
case is received in cash or cash equivalents (not in excess of the amount of
Investments originally made).

7.7Optional Payments and Modifications of Certain Debt Instruments.

(a)(i) Make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease any Junior
Financing except for (x) payments in the aggregate pursuant to this
clause (i) not to exceed the Available Amount during the term of this Agreement,
(y) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing of any of the foregoing or any Indebtedness (other than Indebtedness
that is owed to the Borrower or any Restricted Subsidiary), and (z) the
conversion of any Junior Financing to Capital Stock; provided that, in the case
of (x), no Default or Event of Default shall

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-91-

 

 

--------------------------------------------------------------------------------

 

 

have occurred and be continuing or would result therefrom and the Available
Amount Condition has been met; and (ii) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Junior Financing (other than any amendment
that is not materially adverse to the Lenders and in any event any such
amendment, modification, waiver or other change that in the case of any Junior
Indebtedness, would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest.

(b)Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

7.8Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, except:

(a)transactions between or among (i) Loan Parties or (ii) Group Members
(provided that transactions between any Loan Party, on one hand, and a Group
Member that is not a Loan Party, on one other hand, shall be on commercially
reasonable terms and shall be limited to transactions not otherwise prohibited
by this Agreement);

(b)transactions related to compensation paid or to be paid, or benefits provided
or to be provided, in the ordinary course of business;

(c)any Restricted Payment permitted by Section 7.5; and

(d)the Transaction.

7.9[Intentionally Omitted].

7.10Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Holdings or any
Subsidiary has actual exposure and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Holdings or any
Subsidiary.

7.11Changes in Fiscal Periods; Accounting Changes.

(a)Permit any change in the fiscal year of Holdings.

(b)Change independent accountants other than to any nationally recognized firm
or such other firm reasonably acceptable to the Administrative Agent.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-92-

 

 

--------------------------------------------------------------------------------

 

 

7.12Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired for the
benefit of the Lenders with respect to the Obligations other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (d) customary provisions in leases, licenses and
other contracts restricting the assignment thereof, (e) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents or any Collateral securing the Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of Property of
any Loan Party to secure the Obligations and (f) any prohibition or limitation
that (i) exists pursuant to applicable Requirements of Law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to any
Liens permitted under Section 7.2, transaction permitted under Section 7.3 or
the sale of any property permitted under Section 7.4, (iii) restricts subletting
or assignment of leasehold interests contained in any lease governing a
leasehold interest of a Group Member, (iv) exists in any agreement in effect at
the time such Subsidiary becomes a Restricted Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (v) exists in any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any Person, or the Properties or assets of any Person, other
than the Person or the Properties or assets of the Person so acquired,
(vi) exists on the Restatement Effective Date and are listed on Schedule 7.12,
(vii) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent permitted under this
Agreement, or (viii) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in this Section 7.12; provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those in effect prior to such amendment or
refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

7.13Clauses Restricting Subsidiary Distributions.  Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower that is not a Loan Party to (a) make
Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:

(i)any restrictions existing under the Loan Documents;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-93-

 

 

--------------------------------------------------------------------------------

 

 

(ii)any restrictions with respect to a Restricted Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary;

(iii)[Intentionally Omitted];

(iv)any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

(v)restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 7.13 (but not to any amendment or modification expanding
the scope or duration of any such restriction or condition);

(vi)restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien;

(vii)customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof;

(viii)customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture;

(ix)any agreement of a Foreign Subsidiary governing Indebtedness permitted to be
incurred or permitted to exist under Section 7.1;

(x)any agreement or arrangement already binding on a Person when it becomes a
Restricted Subsidiary so long as such agreement or arrangement was not created
in anticipation of such acquisition;

(xi)Requirements of Law;

(xii)customary restrictions and conditions contained in any agreement relating
to any transaction permitted under Section 7.3 or the sale of any property
permitted under Section 7.4 pending the consummation of such transaction or
sale;

(xiii)any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired; or

(xiv)any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents or the contracts, instruments
or obligations referred to in this Section 7.13; provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those in effect prior to such amendment or

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-94-

 

 

--------------------------------------------------------------------------------

 

 

refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

7.14Lines of Business.  Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which Holdings and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transaction) or that are reasonably related, incidental, ancillary or
complementary thereto.

7.15[Intentionally Omitted].

7.16Holding Company.  In the case of Holdings, engage in any business or
activity other than (a) the ownership and investment in Capital Stock in and
Indebtedness of Alkermes Ireland Holdings Limited, and its other Subsidiaries
from time to time and Subsidiaries which are Subsidiaries solely by virtue of
paragraph (b) of subsection (1) of Section 155 of the Companies Acts 1963 of
Ireland, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 7.1, (f) the consummation of any
Permitted Acquisition so long as any assets (other than Indebtedness or Capital
Stock) acquired in connection with such Permitted Acquisition are owned by the
Borrower or a Restricted Subsidiary (other than Alkermes Ireland Holdings
Limited, for so long as it is not a Subsidiary Guarantor) immediately following
such Permitted Acquisition, (g) Restricted Payments permitted to be made by
Holdings under Section 7.5 and (h) activities incidental to the businesses or
activities described in clauses (a) through (g) of this Section.

7.17Alkermes Ireland Holdings Limited.  In the case of Alkermes Ireland Holdings
Limited, Holdings shall cause that, for as long as Alkermes Ireland Holdings
Limited is not a Subsidiary Guarantor, it shall not:  (a) engage in any business
or activity or own or acquire any material assets other than (i) the ownership
and investment in Capital Stock in and Junior Financings of Intermediate Holdco
or any other wholly owned direct Restricted Subsidiary, (ii) maintaining its
corporate existence, (iii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies,
including the Loan Parties, (iv) the incurrence of Indebtedness permitted to be
incurred by Alkermes Ireland Holdings Limited pursuant to Section 7.1, (v) the
consummation of any Permitted Acquisition so long as any assets acquired in
connection with such Permitted Acquisition are owned by the Borrower or a
Restricted Subsidiary immediately following such Permitted Acquisition,
(vi) Restricted Payments permitted to be made by Alkermes Ireland Holdings
Limited under Section 7.5 and (vii) activities incidental to the businesses or
activities described in clauses (i) through (vi); (b) incur any Indebtedness
other than Indebtedness permitted pursuant to Sections 7.1 (b), (k), (n) or (t);
and (c) create, incur, assume or suffer to exist any Lien other than Liens
permitted pursuant to Sections 7.2(a), (c), (j), (l), (o), (q) or (aa) upon any
of its property or assets, whether now owned or hereafter acquired.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-95-

 

 

--------------------------------------------------------------------------------

 

 

SECTION 8.EVENTS OF DEFAULT

8.1Events of Default.  If any of the following events shall occur and be
continuing:

(a)the Borrower shall fail to pay any principal of any Term Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Term Loan, or any other amount payable hereunder or under any other Loan
Document, within five (5) days after any such interest or other amount becomes
due in accordance with the terms hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been untrue in any material respect on or as of the date made or deemed
made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only) or
Section 7 of this Agreement; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or

(e)any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Term Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist,  the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder;
provided that such failure is unremedied and is not waived by the holders of
such Indebtedness; provided further that this clause (e)(iii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-96-

 

 

--------------------------------------------------------------------------------

 

 

(f)(i) any Group Member (other than an Immaterial Subsidiary) shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership or relief of debtors (a “Bankruptcy Law”), seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, examinership,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, liquidator, examiner or other similar official for it or
for all or any substantial part of its assets under a Bankruptcy Law, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment, composition, compromise, or arrangement with or for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member (other
than an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or other relief with respect to
it or its debts or (B) remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distress, distraint or similar process against all or any substantial
part of the assets of the Group Members, taken as a whole, that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member (other than an Immaterial Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member (other than an Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall under applicable law be deemed to
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)(i)  any failure to satisfy the minimum funding standard under Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA, whether or not waived,
shall occur with respect to any Single Employer Plan or any Lien in favor of the
PBGC or a Single Employer Plan or Multiemployer Plan shall arise on the assets
of the Borrower or any Commonly Controlled Entity, (ii) a Reportable Event shall
occur with respect to, or proceedings shall commence under Section 4042 of ERISA
to have a trustee appointed, or a trustee shall be appointed to, any Single
Employer Plan, (iii) any Single Employer Plan shall be terminated under
Section 4041(c) of ERISA or the institution by the PBGC of proceedings to
terminate a Single Employer Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of such Single Employer Plan, (iv) any
Group Member or any Commonly Controlled Entity intends to withdraw from a
Multiemployer Plan and shall, or is reasonably likely to, incur any liability in
connection with such withdrawal, or the Insolvency or Reorganization of, a
Multiemployer Plan, (v) any Group Member shall engage in any non‑exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (vi) the cessation of operations
at a facility of any Group Member or Commonly Controlled Entity in the
circumstances described in Section 4062(e) of ERISA or (vii) the withdrawal by
any Group Member or Commonly Controlled Entity from a Multiple Employer Plan
during a plan year for which it was a substantial

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-97-

 

 

--------------------------------------------------------------------------------

 

 

employer, as defined in Section 4001(a)(2) of ERISA; and in each case in
clauses (i) through (vii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h)one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
is for the payment of money, individually or in the aggregate (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage), of $5,000,000 or more or is for injunctive relief which could
reasonably be expected to have a Material Adverse Effect; or

(i)any Security Documents relating to material assets of the Group Members,
taken as a whole, shall cease, for any reason, to be in full force and effect,
or any Loan Party or any Subsidiary of any Loan Party shall so assert, or any
Lien created by any of the Security Documents relating to material assets of the
Group Members, taken as a whole, shall cease to be enforceable and of the same
effect and priority purported to be created thereby (other than because of any
action by the Collateral Agent); or any Loan Party or any Subsidiary of any Loan
Party shall so assert; or

(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k)a Change of Control occurs; or

(l)(i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
evidencing Material Indebtedness, (ii) the subordination provisions set forth in
any Junior Financing Documentation evidencing Material Indebtedness shall, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of such Junior Financing, if applicable or
(iii) any Loan Party, any Subsidiary of any Loan Party shall assert any of the
foregoing;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-98-

 

 

--------------------------------------------------------------------------------

 

 

above in this Section 8, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower.    Notwithstanding
anything to the contrary contained herein or in the other Loan Documents, no
amounts received from any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor. 

SECTION 9.THE AGENTS

9.1Appointment.

(a)Each Lender (and, if applicable, each other Secured Party) hereby irrevocably
designates and appoints each Agent as the agent of such Lender (and, if
applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

(b)Each of the Secured Parties hereby irrevocable designates and appoints Morgan
Stanley Senior Funding, Inc. as collateral agent of such Secured Party under
this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto.  The Collateral Agent
hereby accepts such appointment.

9.2Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-99-

 

 

--------------------------------------------------------------------------------

 

 

Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

9.4Reliance by Agents.  Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by such Agent.  The
Administrative Agent shall deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Term Loans and all other
Secured Parties.

9.5Notice of Default.  No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

9.6Non‑Reliance on Agents and Other Lenders.  Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. 

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-100-

 

 

--------------------------------------------------------------------------------

 

 

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Hedge Agreement.  Each Lender (and, if applicable, each other
Secured Party) also represents that it will, independently and without reliance
upon any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

9.7Indemnification.  To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Term Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that
(a) the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against any
Agent Related Party (or any such sub-agent thereof) and (b) no Lender shall be
liable for the payment of any portion of such unreimbursed expense or
indemnified loss, claim, damage, liability or related expense that is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Term Loans and all
other amounts payable hereunder.

9.8Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender,” “Lenders,”
“Secured Party” and “Secured Parties” shall include each Agent in its individual
capacity.

9.9Successor Administrative Agent.

(a)The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-101-

 

 

--------------------------------------------------------------------------------

 

 

Lenders and the Borrower.  If the Administrative Agent or Collateral Agent, as
applicable, shall resign as Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s or Collateral Agent’s, as
applicable, rights, powers and duties as Administrative Agent or Collateral
Agent, as applicable, shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or Collateral Agent, as
applicable, or any of the parties to this Agreement or any holders of the Term
Loans.  If no successor agent has accepted appointment as Administrative Agent
or Collateral Agent, as applicable, by the date that is ten (10) days following
a retiring Administrative Agent’s or Collateral Agent’s, as applicable, notice
of resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents.

(b)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 10.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

9.10Agents Generally.  Except as expressly set forth herein, the Agents and the
Lead Arranger and the Joint Bookrunners shall not have any duties or
responsibilities hereunder in its capacity as such.

9.11Lender Action.  Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements, or institute any actions or proceeds, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent; provided that the foregoing shall not prohibit any Lender
from

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-102-

 

 

--------------------------------------------------------------------------------

 

 

filing proofs of claim during the pendency of a proceeding relative to any Loan
Party under any bankruptcy or other debtor relief law.

9.12Withholding Tax.  To the extent required by any applicable law, an Agent
shall withhold from any payment to any Lender an amount equal to any applicable
withholding Tax.  If the IRS or any Governmental Authority asserts a claim that
the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent
under this Section 9.12.  The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.  Unless
required by applicable laws, at no time shall the Agent have any obligation to
file for or otherwise pursue on behalf of a Lender any refund of Taxes withheld
or deducted from funds paid for the account of such Lender.

9.13Administrative Agent May File Proof of Claims.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties and the
Administrative Agent (including any claim for the compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties under the Loan
Documents) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Secured
Parties, to pay to the Administrative Agent any amount due for the compensation,

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-103-

 

 

--------------------------------------------------------------------------------

 

 

expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents.

9.14[Intentionally Omitted].

SECTION 10.MISCELLANEOUS

10.1Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i)forgive the principal amount or extend the final scheduled date of maturity
of any Term Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or forgive or
reduce any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post‑default increase in interest rates, which
waiver shall be effective with the consent of the holders of more than 50% of
the aggregate unpaid principal amount of the affected Tranche of Term Loans then
outstanding and (y) that any amendment or modification of financial covenants or
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; provided
that neither any amendment, modification or waiver of a mandatory prepayment
required hereunder, nor any amendment of Section 3.2 or any related definitions
including Asset Sale, IP Sale, Excess Cash Flow, or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Term Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii)eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

(iii)reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-104-

 

 

--------------------------------------------------------------------------------

 

 

Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;

(iv)amend, modify or waive any provision of Section 3.8(a) or 10.7(a) of this
Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders;

(v)amend, modify or waive any provision of Section 9 without the written consent
of each Agent adversely affected thereby;

(vi)amend, modify or waive any provision of Section 9.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders adversely affected thereby; and

(vii)amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Hedge Agreement,” or “Obligations,” in each
case in a manner adverse to any Qualified Counterparty with Obligations then
outstanding without the written consent of any such Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-105-

 

 

--------------------------------------------------------------------------------

 

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non‑Consenting Lender”), then, so long as the Administrative Agent is not
a Non‑Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non‑Consenting Lenders, and such
Non‑Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans of such Non‑Consenting Lenders for an amount equal to the principal
balance of all such Term Loans held by such Non‑Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption.  In addition to the foregoing, the Borrower may replace any
Non‑Consenting Lender pursuant to Section 3.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that, subject to the limitations set forth in the first paragraph of
this Section 10.1, any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

10.2Notices.

(a)All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (y) as and to the extent set forth in
Section 10.2(b) as follows:



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-106-

 

 

--------------------------------------------------------------------------------

 

 

(i)if to the Borrower, at its address at Alkermes, Inc., 852 Winter Street,
Waltham, Massachusetts 02451, Attention Jim Frates, and a copy to Richard
Lincer, Esq., Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York,
New York 10006;

(ii)if to the Collateral Agent or the Administrative Agent, at its address at
1585 Broadway, New York, New York 10036, Attention:  MS Agency, E-mail
Address:  msagency@morganstanley.com; or, as to any party, at such other address
as shall be designated by such party in a written notice to the other parties;

provided, however, that materials and information described in
Section 10.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given or made upon the earlier of (i) actual receipt by the
relevant party hereto, (ii) if delivered by hand or courier, when signed for by
or on behalf of the relevant party hereto, and (iii) four days after having been
mailed; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that notices and communications to any Agent
pursuant to Sections 2 and 9 shall not be effective until received by such
Agent).  Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b)The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non‑excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower.  In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.

(c)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-107-

 

 

--------------------------------------------------------------------------------

 

 

PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

10.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied and so long as the Commitments of any Lender
have not been terminated.

10.5Payment of Expenses and Taxes; Indemnity.



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-108-

 

 

--------------------------------------------------------------------------------

 

 

(a)The Borrower agrees (i) to pay or reimburse each Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution and delivery, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents, any security
arrangements in connection therewith and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable invoiced
fees and disbursements of counsel to such parties and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Restatement Effective Date (in the case of amounts to
be paid on the Restatement Effective Date and from time to time thereafter as
such parties shall deem appropriate and (ii) to pay or reimburse each Lender and
Agent for all its documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and invoiced
fees and disbursements of counsel to such parties and any documented costs and
expenses incurred during any workout or restructuring.

(b)The Borrower agrees (i) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (ii) to pay, indemnify, and hold each Lender and
Agent and the Joint Bookrunners and their respective affiliates (including,
without limitation, controlling persons) and each member, partner, director,
officer, employee, advisor, agent, affiliate, successor, partner, member,
representative and assign of each of the forgoing (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents (regardless of whether any Loan Party is or is not a party to any such
actions or suits) and any such other documents, including any of the foregoing
relating to the use of proceeds of the Term Loans, or violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties, including the presence, Release or threat
of Releases of any Materials of Environmental Concern, and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (ii), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or its Related Indemnified
Persons.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
except to the extent found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-109-

 

 

--------------------------------------------------------------------------------

 

 

bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Indemnified Persons.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the Chief Financial Officer, at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Term Loans and all other amounts payable hereunder.

(c)To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof; provided that the foregoing shall not limit the
indemnification obligations of the Borrower under clause (b) above to the extent
they arise from claims of third parties against an Indemnitee for such special,
indirect, consequential or punitive damages.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(d)The Borrower shall not, without the prior written consent of the Indemnitee,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnitee is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnitee from all liability arising out of such proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such Indemnitee.

(e)The Borrower will not be liable under this Agreement for any amount paid by
an Indemnitee to settle any claims or actions if the settlement is entered into
without the Borrower’s consent, which consent may not be withheld or delayed
unless such settlement is unreasonable in light of such claims or actions
against, and defenses available to, such Indemnitee; provided that this
Section 10.5(e) shall not apply to those settlements where the Borrower was
offered the ability to assume the defense of the action that directly and
specifically related to the subject matter of such settlement and elected not to
assume such defense.

(f)All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

10.6Successors and Assigns; Participations and Assignments.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-110-

 

 

--------------------------------------------------------------------------------

 

 

void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 10.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Term Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments held by Morgan
Stanley Senior Funding, Inc., an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Term Loans, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed); provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Term Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches of Loans (if any) on a non‑pro
rata basis;

(iii)no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A)the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default under Section 8(a) or (f) has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received a draft of the relevant Assignment
and Assumption or (z) such assignment is made prior to the earlier of

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-111-

 

 

--------------------------------------------------------------------------------

 

 

(1)  the Syndication Date and (2)  the date that is 90 days after the
Restatement Effective Date; and

(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of each of the Term
Facilities if such assignment is to an Assignee that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(iv)except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(v)no assignment shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates other than on the following basis:

(A)no Default or Event of Default has occurred or is continuing at the time of
such assignment or would result from such assignment;

(B)Holdings, the Borrower or any of their respective Subsidiaries may make one
or more offers (each, an “Offer”) to repurchase all or any portion of any
Tranche of Term Loans (such Term Loans, the “Offer Loans”); provided that,
(1) Holdings, the Borrower or such Subsidiary delivers a notice of such Offer to
the Administrative Agent and all Lenders no later than noon (New York City time)
at least five (5) Business Days in advance of a proposed consummation date of
such Offer indicating (w) the last date on which such Offer may be accepted,
(x) the maximum dollar amount of such Offer, (y) the repurchase price per dollar
of principal amount of such Offer Loans at which Holdings, the Borrower or such
Subsidiary is willing to repurchase such Offer Loans and (z) the instructions,
consistent with this Section 10.6(b)(v) with respect to the Offer, that a Lender
must follow in order to have its Offer Loans repurchased; (2)  Holdings, the
Borrower or such Subsidiary shall hold such Offer open for a minimum period of
two (2) Business Days; (3) a Lender who elects to participate in the Offer may
choose to sell all or part of such Lender’s Offer Loans; (4) such Offer shall be
made to the Lenders holding the Offer Loans on a pro rata basis in accordance
with the respective principal amount then due and owing to the Lenders; provided
that, if any Lender elects not to participate in the Offer, either in whole or
in part, the amount of such Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans; and (5)  such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the Borrower (which
shall be consistent with this clause (B)) and that a Lender must follow in order
to have its Offer Loans repurchased;



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-112-

 

 

--------------------------------------------------------------------------------

 

 

(C)with respect to all repurchases made by Holdings, the Borrower or their
respective Subsidiaries, such repurchases shall be deemed to be voluntary
prepayments pursuant to Section 3.1 in an amount equal to the aggregate
principal amount of such Term Loans;

(D)following repurchase by Holdings, the Borrower or any of their respective
Subsidiaries, (1) all principal and accrued and unpaid interest on the Term
Loans so repurchased shall be deemed to have been paid for all purposes and no
longer outstanding (and may not be resold by Holdings, the Borrower or such
Subsidiary), for all purposes of this Agreement and all other Loan Documents and
(2) Holdings, the Borrower or any of their respective Subsidiaries, as the case
may be, will promptly advise the Administrative Agent of the total amount of
Offer Loans that were repurchased from each Lender who elected to participate in
the Offer; and

(E)any Term Loans purchased by or assigned to Holdings, the Borrower or any of
their respective Subsidiaries shall be automatically, immediately and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder; and

(vi)no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in clause (v) above and in paragraph (c) below,
subject to acceptance and recording thereof pursuant to paragraph (d) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5; provided, with respect to such Section 3.10, that such
Lender continues to comply with the requirements of Sections 3.10 and
3.10(e).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

(c)Notwithstanding anything in this Section 10.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
assigning Lender in connection with such assigning Lender’s rights and
obligations under this Agreement until an Assignment

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-113-

 

 

--------------------------------------------------------------------------------

 

 

and Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

(d)The Administrative Agent, acting for this purpose as a non‑fiduciary agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Term Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non‑fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower.  The Register
or Related Party Register shall be available for inspection by the Borrower and
any Lender at the Administrative Agent’s office at any reasonable time and from
time to time upon reasonable prior notice.  Except as otherwise provided in
paragraph (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b)(iv) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  Except as otherwise provided in paragraph (c) above, no
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d).  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”

(e)Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
permitted to be made to Holdings or any of its Subsidiaries or Affiliates, nor
any officer or director of any such Person.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-114-

 

 

--------------------------------------------------------------------------------

 

 

provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1.  Subject to paragraph (f) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.9, 3.10
and 3.11 to the same extent as if it were a Lender (subject to the requirements
and obligations of those sections including the documentary requirements in
Section 3.10(e)) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender; provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non‑fiduciary agent of the Borrower and solely for tax
purposes, maintain a register complying with the requirements of Section 163(f),
871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  The entries in the Participant Register shall be conclusive and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)A Participant shall not be entitled to receive any greater payment under
Section 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the entitlement to a
greater payment results from a change in any Requirement of Law after the date
such Participant became a Participant.

(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest or to any such sale or securitization; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(h)Notwithstanding the foregoing, a Lender may not assign or sell participations
in, its rights and obligations under this Agreement to a Disqualified
Institution;

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-115-

 

 

--------------------------------------------------------------------------------

 

 

provided however, (i) the Administrative Agent shall have no duty or obligation
for any breach or other violation of this provision by any Lender, any assignee,
any participant or any other Person, (ii) no Agent shall have any duty to take
any action or to exercise any powers (discretionary or non-discretionary) in
connection with any participation having been made to any Disqualified
Institution and (iii) no Agent shall have any duty to disclose the fact that a
participation has been made to a Disqualified Institution.

10.7Sharing of Payments; Set-off.

(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefited Lender”) shall,
at any time after the Term Loans and other amounts payable hereunder shall
become due and payable pursuant to Section 8, receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.  Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 10.7.

(b)In addition to any rights and remedies of the Lenders provided by law,
subject to Section 9.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.    Notwithstanding the foregoing, no amount set off from any Loan
Party (other than the Borrower) shall be applied to any Excluded Swap
Obligations of such Loan Party (other than the Borrower). 



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-116-

 

 

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding anything to the contrary contained herein, the provisions of
this Section 10.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non‑Defaulting Lenders
as opposed to Defaulting Lenders.

10.8Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

10.9Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

10.12Submission To Jurisdiction; Waivers.  Each of the parties hereto hereby
irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 10.2 or on the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-117-

 

 

--------------------------------------------------------------------------------

 

 

signature pages hereof, as the case may be, or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

10.13Acknowledgments.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14Releases of Guarantees and Liens.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 10.1) to take any action requested by the

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-118-

 

 

--------------------------------------------------------------------------------

 

 

Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document (including, without limitation, (x) the release
of any Subsidiary Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder,  (y) the release from the Collateral of any assets disposed
to a Person other than a Loan Party in accordance with this Agreement and
(z) the release from the Collateral of any assets of any Person that ceases to
be a Subsidiary Guarantor in accordance with this Agreement ) or that has been
consented to in accordance with Section 10.1; provided that no such release
shall occur if (x) such Subsidiary Guarantor continues to be a guarantor in
respect of any Junior Financing or (y) such Collateral continues to secure any
Junior Financing or (ii) under the circumstances described in
paragraph (b) below.

(b)At such time as (i) the Term Loans and the other Obligations (other than
Unasserted Contingent Obligations shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.  At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this
Section 10.14 in accordance with the relevant provisions of the Security
Documents.

10.15Confidentiality.  Each Agent and each Lender agrees to keep confidential
all non‑public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g)  that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 10.15), (h)  to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-119-

 

 

--------------------------------------------------------------------------------

 

 

request in connection with any examination of the financial condition or other
routine examination of such Lender by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information.

10.16WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17Judgment Currency.  If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures any Lender could purchase the specified currency with such
other currency at such Lender’s New York office on the Business Day preceding
that on which final judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender of any sum
adjudged to be so due in such other currency such Lender may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to such Lender in the specified currency, such
Lender agrees to remit such excess to the Borrower.

10.18Patriot Act Notice.  Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

10.19Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any 

 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-120-

 

 

--------------------------------------------------------------------------------

 

 

liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to
it by any party hereto that is an EEA Financial Institution; and

 

(b)the effect of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 



 

 

 

NYDOCS02/1101669.11101669.12

[NEWYORK 3267283_1]

-121-

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

ALKERMES, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ALKERMES US HOLDINGS, INC.
as Holdco

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SIGNED AND DELIVERED for and on behalf
of and as the deed of ALKERMES PLC
by its lawfully appointed attorney
[INSERT NAME OF ATTORNEY], acting pursuant
to a Power of Attorney dated [ l ]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness: 

 

 

 

 

Name of Witness: 

 

 

 

 

 

Address of Witness: 

 

 

 

 

 

Occupation of Witness:

 

 

 

SIGNED AND DELIVERED for and on behalf
of and as the deed of ALKERMES PHARMA
IRELAND LIMITED by its lawfully appointed
attorney [INSERT NAME OF ATTORNEY],
acting pursuant to a Power of Attorney dated [ l ]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness: 

 

 

 

 

Name of Witness: 

 

 

 

 

 

Address of Witness: 

 

 

 

 

 

Occupation of Witness:

 

 

 





 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as co-Syndication Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Citigroup Global Markets, Inc., as co‑Syndication Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 





 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

J.P. Morgan Securities LLC, as co‑Syndication Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 





 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

LENDER:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Term Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:  ]  1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Signing TBD

 

 



 

 

 

NYDOCS02/1101669.11101669.12NYDOCS02/1101669.2A

[NEWYORK 3267283_1]

[Signature Page to First Lien Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

[Attached on the Following Pages]

 

 

 

 

 

 

.

 





 

Alkermes, Inc – Amendment No. 4 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

FORM OF ASSIGNMENT AND ASSUMPTION

[_______, 20[_]]

 

Reference is made to the Amended and Restated Credit Agreement, initially dated
as of September 16, 2011, as amended and restated on September 25, 2012 (as
otherwise amended, restated, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”), among ALKERMES,
INC., a corporation organized under the laws of the Commonwealth of Pennsylvania
(the “Borrower”), ALKERMES PLC, a company incorporated under the laws of the
Republic of Ireland (registered number 498284) (“Holdings”), ALKERMES PHARMA
IRELAND LIMITED, a private limited company organized under the laws of the
Republic of Ireland (registered number 448848) and a wholly owned indirect
subsidiary of Holdings (the “Intermediate Holdco”) and ALKERMES US HOLDINGS,
INC., a Delaware corporation and a wholly owned subsidiary of Intermediate
Holdco (“Holdco”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement as lenders (the
“Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, and together with its successors and assigns in such capacity,
the “Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP
GLOBAL MARKETS, INC., and JPMORGAN CHASE BANK, N.A., as co-syndication agents
(in such capacity, the “Syndication Agents”), and MORGAN STANLEY SENIOR FUNDING,
INC., as collateral agent (in such capacity, and together with its successors
and assigns in such capacity, the “Collateral Agent”).  Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

1.The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows: 

2.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Term Facility or Incremental Term
Facility (collectively, the “Facilities”) contained in the Credit Agreement as
are set forth on Schedule 1 hereto, in the principal amount for the Facilities
as set forth on Schedule 1 hereto. 

3.The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity,

 

--------------------------------------------------------------------------------

 

 

enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto, other than that (i) the Assignor is the legal and beneficial owner of
the Assigned Interest, (ii) the Assignor has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iii) the interest being assigned by the Assignor hereunder is free and
clear of any lien, encumbrance or other adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its respective Subsidiaries or any
other obligor or the performance or observance by the Borrower, any of its
respective Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (c) attaches
any Notes held by it evidencing the Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes,
if any, for a new Note or Notes payable to the Assignee and (ii) if the Assignor
has retained any interest in the Facilities, requests that the Administrative
Agent exchange the attached Notes, if any, for a new Note or Notes payable to
the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Assignment Effective Date). 

4.The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to Section
4.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 3.10(a) and (b) of the
Credit Agreement; (f) confirms that it satisfies

 

--------------------------------------------------------------------------------

 

 

the requirements set forth in Section 10.6(b) of the Credit Agreement; (g)
represents and warrants that it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type; and (h) if
it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Sections 3.10(a) and
10.6 of the Credit Agreement, duly completed and executed by such Assignee. 

5.The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”).  Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent). 

6.Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date. 

7.From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 3.9, 3.10, 3.11 and 10.5 of the Credit Agreement;
provided, to the extent applicable, that the Assignor continues to comply with
the requirements of Sections 3.10(a) and (b) of the Credit Agreement). 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York. 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



 

--------------------------------------------------------------------------------

 

 

Schedule 1 to

Assignment and Assumption

 

 

Name of Assignor: _______

Name of Assignor: _______

[Effective Date of Assignment and Assumption] [Trade Date]3:  _______

 

 

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders

[Term Facility]

 

[Incremental Term Facility]

 

 

[$____________]

 

 

 

Principal Amount Assigned

Commitment/Loans Percentage Assigned4

$_______

___._______%

 

 

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

By:

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

3

To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

4

Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.





 

--------------------------------------------------------------------------------

 

 

 

Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

Consented To:5

[ALKERMES, INC.

as Borrower]

 

 

By:

 

 

Name:

 

Title:

 

 

Consented To:5

[MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

5

See Section 10.6 of the Credit Agreement to determine whether the consent of the
Borrower and/or Administrative Agent is required.

 

 

--------------------------------------------------------------------------------